bho

— WwW

in

oO Oo NN DB

10
11
12
13
14
15
16
17
18
19
20
21

23
24
25
26
27
28

 

Case 2:19-cv-00168-JAD-CWH Document 17 Filed 06/20/19 Page 1 of 83

LESLIE MARK STOVALL. ESQ.
Nevada Bar No. 2566

ROSS H. MOYNIHAN. ESQ.
Nevada Bar No. 11848
LARISSA DROHOBYCZER
Nevada Bar No. 12316
STOVALL & ASSOCIATES
2301 Palomino Lane

Las Vegas, NV 89107
Telephone: (702) 258-3034
Facsimile: (702) 258-0093
court(@lesstovall.com
Attorneys for Plaintiff

 

UNITED STATES DISTRICT COURT
CLARK COUNTY, NEVADA

KATHRYN MAYORGA.

Plaintiff, CASE NO.: — 2:19-cv-00168

VS.

CRISTIANO RONALDO.

Defendant,

 

NOTICE OF PROOF OF SERVICE
COMES NOW. Leslie Mark Stovall. Esq.. and hereby files this Notice Proof of Service in
the above-referenced matter. Attached hereto as Exhibit J and incorporated herein by reference is

the Article 10 Hague Servige Corfvention proof of service upon Cristiano Ronaldo.

    
 

DATED this r day of June, 2019.

& ASSO€IAT

  

Nevada Bar No. 256
ROSS H. MOYNIHA
Nevada Bar No. 11848
2301 Palomino Lane
Las Vegas. Nevada 89107
Attorneys for Plaintiff

MARK STONALL, ESQ.
ESQ.

 
oOo fe NN DBD UH > WY LY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00168-JAD-CWH Document 17 Filed 06/20/19 Page 2 of 83

CERTIFICATE OF SERVICE
I hereby certify that on June 18". 2019 I electronically file the foregoing document with the
Clerk of the Court using CM/ECF. | also certify that the foregoing document is being serve this
day on all counsel of record or pro se parties identified on the attached service list in the manner
specified eighter via transmission of Notices of Electronic Filing generated by CM/ECF or in
some other authorized manner for those counsel or parties who are not authorized to received
electronically Notices of Electronic Filing.
Dated June 18", 2019
/s/ Maria Hernandez

An employee of STOVALL & ASSOCIATES

 
Case 2:19-cv-00168-JAD-CWH Document 17 Filed 06/20/19 Page 3 of 83

TL LIGtH Xd
Case 2:19-cv-00168-JAD-CWH Document17 Filed 06/20/19 Page 4 of 83

e

& ASSOCIATI

 

Giardini: Mazza-Sanvido &Associati
STUDIO LEGALE

Diritto Civile Amministrativo Penale Tributario

Av. UMBERTO GIARDINI Turin, 2019, 14th June
gid Avvocato dello Stato
patrocinante in Cassazione
revisore contabile
Avv. ALESSANDRO MAZZA
atrocinante in Cassazione :
sow. IAHUFLELSANRG IOS Stovall & Associates
patrocinante in Cassazione 2301 Palomino Lane

Avy. EMANUELE IUDICI Las Vegas, NV 89107

Avy. ALBERTO ALESSANDRO CARETTA

 

Avv. FILIPPO MARIA CHRISTILLIN
patrocinante in Cassazione
Avy. ADELINA PISANO

Aw. LUISA DE SANTIS 2019153/ 11208

Avy. DANIELA MISTRETTA
Dott. ENRICO DI LUZIO

Gott, ALESSENDRD ALBESANG to the kind attention of Ms Hernandez

Subject: Service to Cristiano Ronaldo pursuant to art. 10, lett. c) of The Hague
Convention.

Dear Sirs,
With reference to the service above mentioned, I’m providing you with the
following sets of documents:

e n. 1 certified copy of the complaint and summons, with n. 1 Italian certified
translation, with the 4" June Turin P.A. “visto” (visa) affixed on the first page;

n. | notification report in Italian dated 2019, 7 June;
e n.1 serving certificate under art. 6 of the Hague Convention dated 2019, 7" June;

n. 1 Italian letter from me to the Bailiff (in order to have back the served
documents with urgency);

n. 1 Italian internal note between to employee of the Turin Bailiff Office;

n. 1 letter of appointment both in English and in Italian from Mr Stovall to me
(the same you sent me some time ago).

Should you need any further information or clarification, please do not hesitate to
contact me. If I can be of any further assistance, please let me know as well.

Yours, sincerely

MAZZA

 

Via Grassi, 9 @ 10138 Torino segreteria@studiolegal¢.to.it | AE LE FONTI
Tl ae aA Re hon Rransennadia AVITATNOG

Chain Daandan
aes

  
  
   
 
 
   
 

Case 2:19-cv-00168-JAD-CWH Document 17 Filed 06/20/# Page 5 of 83 \
re . ° 4

Attestation CERTIFICATE Zustellungszeugnis Attestazione

L'autorité soussignée a I'honneur d'attester conformément a l'article 6 de ladite Convention,

JHE UNDERSIGNED AUTHORITY HAS THE HONOUR TO CERTIFY, INCONFORMITY WITH ARTICLE 6 OF THE CONVENTION,
Die unterzeichnete Behérde beehrt sich, nach Artikel 6 des Ubereinkommens zu bescheinigen,

L'autorita sottoscritta si pregia attestare in conformita all'art. 6 di detta Convenzione,

| 1. que la demande a été exécutée” THAT THE DOCUMENT HAS BEEN SERVED)

dass das Ersuchen erledigt worden ist” —_ che la domanda é stata ve ita”)
~le (date) -THE(DATE) -am (Datum) — - il (data) (eee ENG WA occ cccccccsseecccsssssecsseeceneesscseraesntesseessnersseesssnttiang

A. 4 (localité, rue, numéro) - AT (PLACE, STREET, NUMBER) ...... TTRIICAING ..2ooccccccccccccccccsseseeeneeeeeeteceseeeenenaeeseaseereeneesseteeen,
4. in (Ort, Strasse, Nummer) - a (localita, via, numero) oc Pe, PUG. BY cece cscs eseseescneneneecsteneestesin
*B _ dans une des formes suivantes prévues 4 l'article 5: - IN ONE OF THE FOLLOWING METHODS AUTHORISED BY ARTICLE 5:

in einer der folgenden Formen nach Artikel 5: - in una delle seguenti forme previste dall'articolo 5:

selon les formes légales (article 5, alinéa premier, lettre a)”.

~ IN ACCORDANCE WITH THE PROVISIONS OF SUB-PARAGRAPH (A) OF THE FIRST PARAGRAPH OF ARTICLE 5 OF THE CONVENTION),
_ in einer der gesetzlichen Formen (Art. 5 Abs. 1 Bst. a)”. .
- secondo le forme di legge (art. 5 comma | lett. a)".

b) - selon la forme particulidre suivamte?s ——wenaeesensesseesneseescesnenensessesencattssnconeareressssanensansesenenenanacaseszens
_ IN ACCORDANCE WITH THE FOLLOWING PARTICULAR METHOD”: ......scsscsessssereceesesesseeesensneneneneracacasreresenetinssenneansnssanensestaantns
- in der folgenden besonderen Form): sssunsssensecesssenseneseaeeaseanenressesssenessesennecarettseeaannnenncnngensanscesstss
- secondo la forma particolare seguente); seen UA vcveuuuusecencacecasacauacecsetaececessessssnneesssaecereecoasouseaeerecteas

c) - par remise simple”. — - BY DELIVERY TO THE ADDRESSEE, WHO ACCEPTED IT VOLUNTARILY”
- durch einfache Ubergabe’’. - mediante semplice consegna”.

Les documents mentionnés dans la demande ont été remis a:

THE DOCUMENTS REFERRED TO IN THE REQUEST HAVE BEEN DELIVERED TO:

Die in dem Ersuchen erwahnten Schrifisticke sind tbergeben worden an:

I documenti di cui alla domanda sono stati consegnati a: ,
- (Identité et qualité de Ja personne): (IDENTITY AND DESCRIPTION OF SAMASTA. SIHone... STEFANO...
- (Name und Stellung der Person): - (identita e qualita della persona): oeaseceteeceeeeeeseeeseeenerseeeseneaeeeeacseaenenateesenngenenses
- liens de parenté, de subordination ou autres, avec le destinataire de I'acte: UPIPENDENTE... INRACI CATO. RAT Ro AD
~ RELATIONSHIP TO THE ADDRESSEE (FAMILY, BUSINESS OR OTHER): eesecececnvevscesssnsereseevesercecentitacnsneseeeesssssnsennnnazens
- Verwandtschafis-, Arbeits- oder sonstiges Verhdltnis zum Zustellungsempfiinger: —.....-.-.eevessesee eect ett ees
- rapporto di parentela, di subordinazione od altro, con il destinatario Aelatto: oo ceccccceccssccessseseeeeeseseceeeecesaueeneeseesaenenagusenenrere

2. que la demande n'a pas été exécutée, en raison des faits SUIVANTS se ecccesseseeseetnecceeeeeeeessesereeereeseeres tise aasannnnrrsenensees
THAT THE DOCUMENT HAS NOT BEEN SERVED, BY REASON OF THE FOLLOWING FACTS): oo. .seesssseerseseseenscrcssneaesevacernesecesssseenenennneneseaeens
dass das Ersuchen aus folgenden Griinden nicht erledigt werden Konnte?: —— ssssesessssseseveenereeresesnetersennenensennnenenaneneneaeen ee tees
che la domanda non é stata eseguita, periseguenti motivi?, — ———wssnasnsneeenenecestsneeteesensenercescnsantcasnenenensecteneresttens
Conformément a l'article 12, alinéa 2, de ladite Convention, le requérant est prié de payer ou de rembourser les frais dont le

détail figure au mémoire ci-joint”.
IN CONFORMITY WITH THE SECOND PARAGRAPH OF ARTICLE 12 OF THE CONVENTION, THE APPLICANT IS REQUESTED TO PAY OR

REIMBURSE THE EXPENSES DETAILED IN THE ATTACHED STATEMENT”),

Nach Artikel 12 Absatz 2 des Ubereinkommens wird die ersuchende Stelle gebeten, die Auslagen, die in der beiliegenden Aufstellung
im einzelnen angegeben sind, zu zahlen oder zu erstatten’).

In conformita all'articolo 12 comma 2 di detta Convenzione, il richiedente ¢ pregato di pagare o rimborsare le spese indicate
dettagliatamente nella memoria allegata”.

 

 

     

Annexes: ANNEXES:  Beilagen: Allegatis 0 cccccseesscsssstsseesesseeeseseeeeeeneneeecerssssassnenseseasescaenacaseacenessssscsseansnaceaserscestey
Piéces renvoyées: DOCUMENTS RETURNED: .o..ccscceseceeescesssseccssceereaceesosseaseessnneesssenecsssaueeesneeeseeeeeseneneeepeaneaeeeeeeesegennes
Zuriickgesandte Schriftstiicke: Attirestituiti; 4400s secceceuccuececaeuuecduessuanuccunaesansnqegeeeeceeee=sesseeeeeeeeeeeees Gesu aaa gaGeesHHOSeS Ee aags
Le cas échéant, les documents justificatifs de I'exécution: IN APPROPRIATE CASES, DOCUMENTS ESTABLISHING THE SERVICE:
Gegebenenfalls Erledigungsstiicke: , Se del caso, gli atti che ne comprovano I'esecuzione:
Fait 4 /le Hehe DONE AT / THE Signature et/ou cachet FUNZIONARIGJUMEP
Ausgefertigt in/am  Fatto a / il SIGNATURE AND/OR STAMP care: SibP& Toners
seteceeentennes . RTE D'APPELLO TORINO

sesaesccereareereesel CRUE nae acceuneceare Unterschrift und/oder Stempel

eee eee eee eter ere ete eee e errr,

seeseeeeaeseeeecnssesconsseasecassnsnsescatsvaceenentaseeeseeas Firma e/o timbro
1) Rayer les mentiane inutiloc Nei GTR IE INAPPROPRIATE Unzutreffendes streichen Cancellare le annotazioni inutili
 

+ Case 2:19-cv-00168-JAD-CWH Document17 Filed 06/20/19 Page 6 of 83

   

 

RELAZIONE DI NOTIFICAZIONE

\ipu istanza dell’Avv. Alessandro MAZZA del Foro dj Torino, nella sua

 

   
  
   
  
  
  

Qualita di incaricato quale corrispondente dello studio legale
Stovall&Associates, sito in Las Vegas, Palomino Lane n. 2301, c.a.p.
$9107, Nevada, USA, in forza dell’art. 10, lett. c) della Convenzione
' dell’Aja del 15 novembre 1965, entrata in vigore in Italia con Legge 6
Febbraio 1981, n. 42, io sottoscritto Ufficiale Giudiziario, addetto
all’U.N.E.P. presso la Corte d'Appello di Torino, ho notificato, a tutti gli

gifetti di legge, il suesteso atto di citazione in azione civile al sig. Cristiano

SAVA STR Sito ne (TEFARIKG
Oulpesluds meanicels uve We pe

“Tour wo ele LAC oo

FLNZIONARIO UNEP

CORTE pr LOTORINO
Case 2:19-cv-00168-JAD-CWH Document17 Filed 06/20/19 Page 7 of 83

Stovall & Associates
Attorneys at Law

May 20, 2019

Sent via USPS

Giardini Mazza Sanvido & Associati
Attn: Avv. Alessandro Mazza

Via Grassi, 9

10138 Torino

Dear Mr. Mazza,

I represent Kathryn Mayorga in case 2:19-CV-00168-JAD-CWH titled Mayorga v.
Ronaldo. This lawsuit is filed in the United States District Court.

The defendant Christian Ronaldo resides in Turin Italy. Federal Rule of Civil Procedure
(FRCP 4) provides for service of a defendant residing in Italy to be accomplished under Article
10 of the Hague Service Convention.

By way of this letter ] appoint you as Counsel/Attorney Avv. Alessandro Mazza in this
matter, and authorize you to serve in Italy, Christian Ronaldo the summons and complaint in case
2:19-CV-00168-JAD-CWH,, in accordance with the provisions of Article 10 of the Hague

Service Convention.

 

LMS/t
2301 Palomino Lane Telephone: (702) 258-3034
Las Vegas, Nevada 89107 Fax: (702) 258-0093

www.lesstovall.com
Case 2:19-cv-00168-JAD-CWH Document17 Filed 06/20/19 Page 8 of 83

Day

Certified Translation

Certificate of Accuracy

Emily Della Fera
Translator/Interpreter

Translated documents:
1) Certificates of Service for Cristiano Ronaldo from 4/10/19, 4/12/19, 4/15/19,
4/8/19 issued in Turin on the previously stated dates.
2) Delivery Receipts from Apr 12, 2019; Apr 15, 2019; Apr 10, 2019; and Apr 8,
2019 issued by the Court of Appeals in Turin.
3) Notification Letters for Cristiano Ronaldo from 3/26/19 with Prot Nos. 1628,
1630, 1627, and 1629 issued by the Appointed UNEP Official Dr. Rosa NISTA

As a translator for Day Translations, Inc., |, Emily Della Fera declare | am a bilingual
translator who is thoroughly familiar with the English and Italian languages. | have
translated the attached document to the best of my knowledge from Italian to English
and the English text is an accurate and true translation of the original document
presented to the best of my knowledge and belief.

Signed on May 24, 2019

Cidey DelG, Dew
Emily Della Fera

Professional Translator for Day Translations, Inc.

European Union
of Associations
of Translation Companies

Association THANSLATION COMPANIES
# 243874

MEMAER OF
American rN
Translators ASSOCIATION OF
or tthe
toe leterpeet on
rio

   

415 Madison Ave., 15th Floor New York, N¥ 10017 | Toll Free: 1-800-969-8853 Fax: 4-800-856-2759
E-mail: contact@daytranslations.com | www.daytranslations.com
Case 2:19-cv-00168-JAD-CWH Document17 Filed 06/20/19 Page 9 of 83

Stovall & Associates

Avvocati

20 maggio 2019

Inviato via USPS

Giardini Mazza Sanvido & Associati
Attn: Avv. Alessandro Mazza

Via Grassi, 9

10138 Torino

Gentile Mr. Mazza.

Io rappresento Kathryn Mayorga nel caso 2:19-CV-00168-JAD-CWH titolato Mayorga v.
Ronaldo. Questa causa é depositata presso la Corte Distrettuale degli Stati Uniti.

Il convenuto, Cristiano Ronaldo, risiede a Torino in Italia, La Regola di Procedura
Civile Federale (FRCP 4) prevede il Servizio di un convenuto residente in Italia che deve
essere eseguito ai sensi dell’Articolo 10 della CLA.

Con questa lettera, lo nomino Avv. Alessandro Mazza in questa materia, e lo autorizzo a
servire Cristiano Ronaldo in Italia la citazione e il reclamo nel caso 2:19-CV-00168-JAD-CWH,
in conformita con le disposizioni dell’articolo 10 della CLA.

CofGiali Saluti

1¢ Mark Stovall, Esq.

LMS(tl

2301 Palomino Lane

Las Vegas, Nevada 89107 Telefono: (702) 258-3034

Fax: (702) 258-0093

www, lesstovall.com
Case 2:19-cv-00168:-JAD-CWH Document 17 Filed 06/20/19 Page 10 of 83

HOeEZA
Case 2:19-cv-00168-JAD-CWH Document17 Filed 06/20/19 Page 11 of 83

penne) Mere

WIRN ANY Wd

MALIA YwWAVA WeQ al AAR
ANOS Wad WI owwAaly)

93° ZEV VO

b oN WSjvay uth

YUNW CIINUSTMY “Any
Uonetsy ws oysnntas very INWAPIH OROLS
arn,

SNS PRP BRN Ne ee ew ew we LL OL
wee EP NTS OS PITT TE SOR FC See aan any

LARISSA DROHOBYCZER that the foregoing document is a full, true
Nevada Bar No. 12316 ind correct copy of the original on file in my
STOVALL & ASSOCIATES ‘egal custody,
2301 P. i
re Voosn nny Bore7 CLERK, U.S. DISTRICT COURT
Telephone: (702) 258-3034 DISTRICT OF NEVADA
Facsimile: (702) 258-0093 py LD D
court@lesstovall.com onan Deputy Clark
Attorneys for Plaintiff
UNITED STATES DISTRICT COURT
.
DISTRICT OF NEVADA a af GE am
_ KATHRYN MAYORGA, ‘) —
_. ) ASD MAA
Plaintiff, ) CASE NO.: ».
VS. ) ZAGIUI
) IL PROCURATORE DE¥L4 REPUBBLICA sod”
Sogn,
CRISTIANO RONALDO, } Dr. Dioni ONE
Defendant,
COMPLAINT

 

: Filed 06/20/19 Page 12 of 83
CASE ase -2YRE-COLER IAD CW Beeumient 1" Fed 01/23/19 Page 1 of 31

NOTA CA ORGENTS
COMP ” 6.6. 143

LESLIE MARK STOVALL, ESQ. He ONO Nec Coxniw

Ree Bar No. 2566 ma
OSS H. MOYNIHAN, ESQ. 5/.

Nevada Bar No. 11848 I hereby attest and certify on oe | / } g

 

 

COMES NOW Plaintiff, by and through her attomeys, STOVALL & ASSOCIATES, and |
for-her-complaint, alleges as follows:
Pe PARTIES
a I.

 

_- That plaintiff is, and at all times mentioned herein was, a resident of Clark County Nevada
: i.
That defendant Cristiano Ronaldo is, and are all times mentioned herein was, a citizen of
Portugal reportedly living in Turin, Italy. ] .
JURISDICTION
HI,

 

This court has subject jurisdiction pursuant to 28 USC 1332 (a) in that the amount in

controversy exceeded the sum of $75,000 exclusive of interest and cost, and the diversity of the

 

 

   

 
 

 

 

Cagtygel9-t9-C0IGRLE6QADYEWROmwcenidnt 1FilRiled6dag281 Pagags DD’31

parties is based upon the defendant being a Portuguese citizen reportedly living in Italy.
| IV.
Venue is proper in this district pursuant to 25 USC 1391 (b) in that the alleged acts of the
defendant as alleged in the complaint occurred in the Clark County, Nevada
FACTS
V.

That on June 12, 2009 the plaintiff was invited by a friend to go to Rain Nightclub located

in the Palms Hotel and Casino where she met Cristiano Ronaldo. ‘
VI.

That on June 13, 2009 Cristiano Ronaldo invited a group of people, including the plaintiff,

to his penthouse suite to enjoy the view of the Las Vegas strip.
Vil.

While visiting Cristiano Ronaldo’s penthouse suite the plaintiff was invited to join guests
going into a hot tub located on the balcony of the penthouse suite and plaintiff declined not having
a bathing suit or other suitable clothing.

VHT.
That defendant Cristiano Ronaldo offered plaintiff clothing she could wear in the hot tub,

GF
plates accepted, followed Cristiano Ronaldo into a room where he provided her athletic shorts

>. &

   
  
 

hirt, and directed her to a bathroom to change her clothing.
IX.

That while changing her clothing Cristiano Ronaldo entered the bathroom, exposed his erect

penis and asked the plaintiff to perform fellatio.
X,

That plaintiff refused and stated she wanted to leave the hotel suite.
XI.

That upon leaving the bathroom, Cristiano Ronaldo pulled the plaintiff into a bedroom and

onto a bed and attempted to engage in sexual intercourse.

XII.

2

 
OE,

|
|
|

 

 

 

 

Case 2:19-cv-00168-JAD-CWH Document 17 Filed 06/20/19 Page 14 of 83
Case 2:19-cv-00168-JAD-CWH Decument1 Filed 01/28/19 Page 3 of 31

That plaintiff refused to engage in sexual intercourse and covered herself in an attempt to

; prevent sexual penetration.

XIII.
That Cristiano Ronaldo tumed plaintiff onto her side and while screaming “no, no, no” she
was sodomized by Cristiano Ronaldo
XIV.

That the sexual assault by Cristiano Ronaldo caused plaintiff to suffer severe emotional and
bodily injuries including but not limited to anal contusions, posttraumatic stress disorder, and major
depression.

XV,

That during the sexual assault, the plaintiff experienced emotional shock characterized by
passivity in response to the real and perceived threat to her life and well-being by Cristiano
Ronaldo.

XVI.

That when Cristiano Ronaldo completed the sexual assault of the plaintiff , he allowed her

to leave the bedroom stating he was sorry, he was usually a gentleman.
XVII.

That plaintiff drove to her parent’s home where she disclosed the sexual assault by Cristiano
Ronaldo to her friend.

XVIII.

. That on June 13, 2009, the same day of the sexual assault by Cristiano Ronaldo, the
plairitise reported the sexual assault to the Las Vegas Metropolitan Police Department, incident
number LVV090613001 815, identifying the perpetrator as a famous soccer player, but refused to
provide a name out of fear of public humiliation and retaliation.

XIX.
That on June 13, 2009, the same day of the sexual assault by Cristiano Ronaldo, the plaintiff

submitted to a sexual assault medical examination at the University Medical Center where physical

‘ evidence of the sodomy was documented and photographed.

3

 
ogee.

 

Casse AP PBOTEBLORCEAWH OBddlineht 4 Fired eHeeAS Payette

XX.

That during the examination at University Medical Center, the plaintiff heard the nurse tell
her that she would be subjected to retaliation and publicly humiliated by Cristiano Ronaldo, or
individuals acting on his behalf, as a woman who had consensual sex, and who is now attempting
to extort money by falsely accusing Cristiano Ronaldo of sexual assault.

XXI.

That within weeks of the initial report of the sexual assault to the Las Vegas Metropolitan
Police Department, a police detective conducted an interview of the plaintiff, during which she
identified Cristiano Ronaldo as the individual who sexually assaulted her on June 13, 2009 at the
Palms Hotel and Casino.

XXil.

That during the investigative interview by the Las Vegas Metropolitan Police Department
the plaintiff heard the detective reiterate prior warnings that plaintiff would be the subject of public
humiliation as a victim of a sexual assault, and that Cristiano Ronaldo, and individuals associated
with him, would further humiliate her by publicly characterizing her as a woman who consented
to sexual intercourse and because of his wealth and fame was now attempting to extort money from
Cristiano Ronaldo by falsely accusing him of sexual assault.

XXIII.

That following the investigative interview of the plaintiff, the Las Vegas Metropolitan
Police Department initiated no further contact with the plaintiff.

We XXIV.

‘ That the psychological trauma of the sexual assault, the fear of public humiliation and
retaliation’and the reiteration of those fears by law enforcement and medical providers left plaintiff
terrified and unable to act or advocate for herself.

XXV.

That plaintiff's family eventually arranged for the plaintiff to consult with a lawyer, who

only had several years of experience, and this lawyer agreed to represent the plaintiff to pursue a

claim for civil damages against Cristiano Ronaldo.

4

 
“GaSe Bow OU E8e SAD CWH Oseudiiehey Fed 6P2B8 Rage soP3i°

XXVI.

That Cristiano Ronaldo hired a team of “fixers”, known as “personal reputation protection

specialists” (defendants DOES I-XV and ROE Corporations I-XV, and hereafter referred to as the
“team”), to:

1.

Investigate, assess and monitor the plaintiff, plaintiffs lawyer, friends and
associates to avoid public disclosure of the sexual assault;
2.

Assess and monitor the law enforcement agencies responsible for the investigation
and prosecution of the sexual assault;

3. Develop and implementa strategy to prevent or delay public disclosure of the sexual
assault;
4, Develop and implement a strategy to prevent or delay criminal prosecution of
Cristiano Ronaldo for the sexual assault of the plaintiff; and
5.

Develop and implement a strategy to delay, diminish or eliminate plaintiff's claim
for civil damages arising from the sexual assault on June 13, 2009.
XXVII.

That the “team” reported to Cristiano Ronaldo that the plaintiff prior to the sexual assault,
was:

Bvt

Raised in a middle-class family in which her father was employed as a fireman and

~

4
5.

her mother remained home as the homemaker;

A university graduate with a degree in journalism;

 

Variously employed as a schoolteacher, model and sales/product representative;

Married, separated from her husband and was openly dating; and

Engaged in a typical social life of a young woman born and raised in Las Vegas
Nevada prior to the sexual assault.

XXVIII.

That the “team” reported to the Cristiano Ronaldo that after the sexual assault the plaintiff:
1.

Suffered severe psychological injury as a result of the sexual assault by Cristiano
Ronaldo;

 
 

CRBEAIPENGHSIIRG-OMWH DP Braetment 1 Pid GYRBAD Hye W ot Se

2. Would not allow her lawyer to identify the friend who visited Ronaldo's suite with
her, because she and her friend were terrified of retaliation by Cristiano Ronaldo,
or persons acting on his behalf;

3. Was terrified of being publicly humiliated by being identified as a victim of sexual
assault;

4. | Was terrified of further public humiliation by Cristiano Ronaldo, or individuals
acting on his behalf, accusing her of consenting to sex and then falsely accusing
Cristiano Ronaldo of sexual assault for financial gain;

5. Was receiving treatment for the psychological injuries caused by Cristiano
Ronaldo’s sexual assault;

6. Was exhibiting erratic behavior, emotional instability, indecisiveness, anxiety, and
depression; alcohol abuse and suicidal ideation;

7. Was unable, or had difficulty, making decisions generally and specifically regarding
Cristiano Ronaldo and the sexual assault;

8. Was unemployed since the sexual assault;

9. Submitted to a sexual assault examination on June 13, 2009 at University Medical
Center where anal contusions and abrasions were documented and photographed;
and

10. That plaintiff reported that she repeatedly tried to avoid the sexual assault by

screaming “‘no, no, no”, attempting to cover herself to avoid sexual penetration and
2

was sodomized during the sexual assault.

.
aw
.

a

1 oe
Ss] XXIX.

That the “team” reported to Cristiano Ronaldo an assessment of the Las Vegas Metropolitan
Police Department, the law enforcement agency responsible for the investigation of the sexual

assault and referral of Cristiano Ronaldo for prosecution, as:

1. The police will not view the sexual assault of the plaintiff as a “violent crime”;
2, The police would characterize the sexual assault as “harassment” ;
3. The police would put plaintiff's case on the “back burner”;

 
 

'Case 2:19-cv-00168-JAD-
- Case 6 ey-b01 ES IAL_-CwRe Bacuihant FP QPGHAS 19 Padé Pok31-

4, The “team” had a confidential source within the Las Vegas Metropolitan Police
Department; and
5. Their confidential police source confirmed that the police would “happily” close

their investigative file if a financial settlement between the plaintiff and the

defendant was arranged.
XXX,

That at various times the “team” submitted written questions to Cristiano Ronaldo, and in

the answers attributed to Cristiano Ronaldo, he stated:

 

1, He engaged in sexual intercourse with the plaintiff.
2 “She was laying on the bed. I went from behind”;
3 “She said no and stop several times”;
4, A denial of “anal” penetration; and
5 That plaintiff's rectal injuries were caused by another person after the plaintiff had
vaginal intercourse with him.
XXXI.
That plaintiff's lawyer did not follow up with the Las Vegas Metropolitan Police

Department's investigation of the sexual assault of the plaintiff by Cristiano Ronaldo.

XXXII.

That Cristiano Ronaldo and the “team” knowing that the plaintiff was a “vulnerable person”,
suffering severe emotional injuries, and terrified of public disclosure as a victim of sexual assault
and offretali tion, repeatedly threatened to falsely and publicly accuse the plaintiff of consenting
to sexual ae with the defendant in order to accuse the defendant of sexual assault to obtain
money, if there was:

| 1. Public disclosure of the sexual assault from any sources,

2. Any further contact or information disclosed of the sexual assault to the police from

any source, or .

3. Further investigation by the police of the sexual assault

XXXIII.

 

 

 
Cease al PaO PBBOALEC WH DBGunehe{ Filed 89/288 Page a°of'si®

That the “team” communicated these threats to the plaintiff for the purpose, and with the

intent to:

1.

Prevent, or delay, any further contact with the Las Vegas Metropolitan Police

Department by the plaintiff, her friends. family, or lawyer;

- Prevent, or delay, any further contact with the Las Vegas Metropolitan Police

Department to undermine and damage plaintiff's credibility as a victim of sexual
assault;
To engage in purported settlement negotiations with the plaintiff to undermine and
damage plaintiff's credibility as a victim of sexual assault;
Prevent, or delay, further criminal investigation of the June 13.2009 sexual assault
of the plaintiff by Cristiano Ronaldo;
Cause further emotional distress to plaintiff by enhancing and reinforcing her sense
of helplessness and vulnerability to public humiliation by being characterized as an
individual making a false accusation of sexual assault for financial gain against a
wealthy and famous person; and
To delay, diminish or eliminate plaintiff's claim for civil damages against the
defendant.

XXXIV.

\ That the “team” communicated with plaintiff's lawyer purportedly to negotiate a settlement

i!

-

2

bf paint
|

Claims for civil damages against the defendant, during which they repeatedly:

2 Ss
at
a

“Sought assurances that the plaintiff, her family, friends and lawyer were not in

contact with the police;

Sought assurances that plaintiff, her family, friends and lawyer were not
communicating any information regarding the sexual assault to any third party;
Falsely accused the plaintiff of fabricating information about the facts and
circumstances of the sexual assault to undermine the plaintiff's credibility;
Threatened to publicly and falsely accuse the plaintiff of consenting to sexual

intercourse in order to accuse Cristiano Ronaldo of sexual assault to obtain money;

 
€48e 2:48-EV-BB168-3AB-EWH Bacuinent 4’ PrieeroaiZeHY PayeererSes

and
5. Failed to make any meaningful offers of settlement.
XXXV.
That plaintiff was incompetent and lacked the mental capacity to participate in negotiations
nd settlement of her claims due to the injuries suffered during the initial sexual assault by Cristiano
'onaldo, the subsequent threat to publicly and falsely accuse her of extortion and false accusations
hat she fabricated the facts and circumstances of the sexual assault.
XXXVI.
That plaintiff's lawyer having observed and commented upon the emotional instability of
he plaintiff, failed to have the competency or disability of the plaintiff evaluated, to seek
/commodation of any such disability, or have a personal representative appointed to represent the
hterest of the plaintiff in this case of incompetency.
XXXVII.
That plaintiff's lawyer and the “team” agreed to participate in a private mediation.
XXXVIII.
That the plaintiff agreed to participate in the private mediation on the condition that
ristiano Ronaldo be present so that plaintiff could personally confront him with the consequences
f the sexual assault that she suffered.
8 XXXIX.
| That private mediation was conducted in Las Vegas, Nevada in which:
Ll. S¥ Cristiano Ronaldo did not appear, and plaintiff was not informed that Cristiano
. Ronaldo would not attend until the day of the mediation;

2. That plaintiff's family came to the mediation to provide emotional support and
advice to her, but were excluded from the mediation by the defendant’s “team” and
the mediator; |

3. That during the mediation the plaintiff was extremely emotional, emotionally
unstable, indecisive, irritable, agitated, hyper vigilant and erratic; and

4. That defendant’s “team” reported that the plaintiff exhibited an extremely volatile

 

 
| Bx TAS UVB CM TRA” FIG CHS Page fd Sf 82

and emotional state of mind, was emotionally fragile and unpredictable, the
mediator spent a considerable amount of time to prevent her from walking out, and
a state of mind that made it not possible to conclude the entire settlement within the
confines of the mediation.
XL.
That during the mediation the plaintiff experienced severe emotional trauma which she
haracterized as re-experiencing the sexual assault by Cristiano Ronaldo, extreme fearfulness,
iomplete helplessness and eventually a sense of passivity where she would do anything just to be
ble to leave/escape/avoid revisiting the sexual assault by continuing the mediation.
XLI.
That defendant’s “team™ and the mediator knew that the plaintiff suffered severe
ssychological injuries as a result of the sexual assault, and having observed plaintiff's severe
behavioral problems during the mediation, knew or should of known that the plaintiff was
mcompetent or suffered a disability impairing her competency to participate in the mediation, and
hey failed to take any steps to have the plaintiff's condition evaluated, accommodated or to have
1 personal representative appointed to represent the interest of the plaintiff to assure that a
nediated/negotiated agreement would be based upon the mutual assent of the parties or approved
by a court.

3 XLII.

=

Bifin complete disregard of the plaintiff's acute emotional condition and severe behavioral
brobleing during the mediation and knowing the plaintiff was incompetent or suffering a disability
mpairing her competency, and concemed that the plaintiff would stop the mediation process, the
Hefendants “team”, the mediator and plaintiff's lawyer agreed to a “partial settlement”, which the

Hefendants “team” later characterized as an incomplete and cryptic settlement memo.
XLII.

That the further psychological injury and trauma caused by the mediation process, which

manifested itself in plaintiff experiencing intrusive thoughts, an increased sense of extreme anxiety

and fearfulness, complete helplessness and passivity, prevailed during the purported post-mediation

10

 

 
3

CagecetP-1y-QROOIEADADICWDODSBGMEhE 1 FiFie@ COLUSA OP ReNeZLOfcB1

legotiations between plaintiff's attomey and the “team” representing Cristiano Ronaldo.
XLIV.
That the plaintiff was incompetent, and lacked the capacity, to agree to any term negotiated
uring or after the mediation and incorporated into the purportedly final “settlement and non-
jisclosure agreement”.
XLV.

That defendant's “team” asserted that the settlement and non-disclosure agreement was
tended to and did prevent plaintiff, her family, friends and lawyer from speaking to anyone,
cluding the police about the sexual assault and should she or anyone associated with her do so,
he would suffer severe legal and financial consequences and penalties.

XLVI.

That the “team” reported that they accomplished the goal of their conspiracy to obstruct and

- brevent the criminal investigation and prosecution of Cristiano Rinaldo and plaintiff s civil claims,

   
 

writing:

At the end of the day, given the type of claims which MK [the
plaintiff] has asserted in this case, in our opinion we have obtained an
incredibly favorable settlement which will result not only in the release
of any and all civil claims and in MK [the plaintiff] choosing not to

. : a pursue a criminal case which could have resulted in Topher {Cristiano
*3) , Ronaldo] being imprisoned for a life sentence for sexual assault (or

3
Y = 3 having the catastrophic effect of his not being able to travel to the US to

play), but which will also avert the devastating impact which such
claims would have on his personal and professional reputation,
endorsement and professional opportunities. We would not have been
able to persuade either MK [the plaintiff], her attorney or the mediator
of the weakness of MK’s claims or the strength of Topher’s [Cristiano
Ronaldo] defenses had it not been for the invaluable work which was

done in this case, which was not only useful and integral for purposes of

1}

 

 
EBL WOR INDOMWH Mucumenttl 7 FiehO02k/08 9 Paged 2 of8b3

mediation and settlement, but also necessary for the overall case, in

terms of being able to protect Topher [Cristiano Ronaldo] personally and

professionally, under the fullest extent of the law, whether or not MK

[the plaintiff] went forward with her claims. To this end, we have fully

succeeded, and now that we appear to have persuaded MK [the plaintiff]

and Trammel [plaintiff's lawyer] of our positions on the material

settlement terms of confidentiality and related tax issues, we anticipate

being able to wrap this up and close this matter in short order.

XLVII.

That the June 13, 2009 sexual assault and the ongoing and continuous conspiracy to obstruct
Ind prevent the criminal prosecution of Cristiano Ronaldo and plaintiff's civil claims caused the
laintiff continued and ongoing severe post traumatic stress disorder and major depression,

nanifesting in difficulty maintaining employment, difficulty forming and maintaining interpersonal

-‘elationships, intrusive thoughts, abuse of alcohol, suicidal ideation, difficulty performing the

lormal activities of daily living and to feel emotionally adrift and frightened.
roe XLVIII.

, That in 2017, a series of articles were published in Europe concerning the arrest of Cristiano
Sona for the sexual assault of a woman in Manchester England, the sexual assault of a woman

n nly; and the sexual assault of another woman (the plaintiff) in Las Vegas Nevada in 2009.

 

knd communications which were in the exclusive possession and control of Cristiano Ronaldo and
his “‘team’* pertaining to the sexual assault of the plaintiff, and were contemporaneous to the
lefendant’s investigations, assessments and negotiations of the purported settlement agreement in

2009 and 2010.

L.

That in 2017 Cristiano Ronaldo and his “team”, in furtherance of the conspiracy to obstruct

12

 

 
Case B19 Cv ORE IAB-EWH BOGUMeAL’ rida 298/69 Pagea3dPB8>

te criminal investigation of the sexual assault and plaintiff's civil claims, publicly denied the
xual assault of the plaintiff by Cristiano Ronaldo, and falsely and intentionally characterized
porting of a sexual assault of the plaintiff, as:
1. Journalistic fiction;
2. Untruthful and false; and
3. Unattributed and unsubstantiated
LI.
That in 2018 the plaintiff submitted to a forensic psychiatric examination which determined
hat as a result of the June 13, 2009 sexual assault, she:
1. Suffered post traumatic stress disorder and major depression;
2 Was incompetent and lacked the capacity to participate in negotiations or enter into
an agreement for settlement in 2009 and 2010; and |
3. Continued to suffer severe post traumatic stress disorder and major depression.
LIN.

That in 2018 the plaintiff contacted the Las Vegas Metropolitan Police Department stating

 

is er desire and willingness to participate in the criminal investigation and prosecution of Cristiano

qe

aS 6 onaldo fo or e sexual assault that occurred on June 13, 2009 at the Palms Hotel and Casino in Las

(2 § egas: Nevd
fi,

Vs, %,” = escribing yy chological i injuries she suffered as a result of the sexual assault and the consequences
OA
OA

 

and submitted a copy of the forensic psychiatric evaluation of the plaintiff

pf those injuries.

LIT.
That in 2018 the plaintiff obtained from Football Leaks copies of documents and
‘ommunications between defendant Cristiano Ronaldo and his “team” contemporaneous to their:
1, Investigation and assessment of the plaintiff, plaintiff's lawyer, the Las Vegas

Metropolitan Police Department, mediator, and Cristiano Ronaldo;

 

2. The strategy adopted and implemented to delay and prevent criminal prosecution of

Cristiano Ronaldo;

3, The strategdy adopted and implemented to undermine plaintiff's credibility as a

13

 

 
CESEVAITMOBVEEVIADPOWWHH Deconiennt.! FiledeOiL(aB2191 P agegh4aat Gi1s3

victim of sexual assault;
4, The strategy adopted and implemented to delay, diminish or eliminate plaintiffs
claim for civil] damages; and
5. The negotiations before, during and after the mediation leading to the “purported”
agreements for settlement and non-disclosure of the 2009 sexual assault of the
plaintiff.
LIV.
That on August 25, 2018 the plaintiff delivered to the Las Vegas Metropolitan Police
Department copies of documents and communications obtained from Football Leaks, between
efendant Cristiano Ronaldo and his “team” as evidence of:
1. The criminal sexual assault of the plaintiff by Cristiano Ronaldo on June 13, 2009
at the Palms Hotel and Casino for which the time limit for prosecution was removed
by the plaintiff's reporting of the crime in 2009 pursuant to NRS 171.180;
2. An ongoing criminal conspiracy to obstruct and prevent the criminal investigation
and prosecution of Cristiano Ronaldo for the sexual assault of the plaintiff on June
a _ 13, 2009 at the Palms Hotel and Casino, including the following acts in furtherance
. of that conspiracy;
* 3. yA fraudulent misrepresentation of purpose and process leading to the agreements for
y settlement and non-disclosure and that those agreements subjected the plaintiff to
severe legal and financial penalties and sanctions should she communicate with
anyone, including the police, about the sexual assault;
4. A libel by falsely and publicly releasing statements to the press in 2017 -2018 that
the plaintiff was not the victim of a sexual assault by Cristiano Ronaldo and any
such allegations were false; and

A request that Cristiano Ronaldo, and the individuals acting on behalf of Cristiano Ronaldo, (the

b

team”) be investigated for criminal conspiracy to obstruct justice, obstruction of justice, fraud and

fe

LV.

14

 

 
Casé 2:219-C)-66268-JAB-EWH Becument t’ Fide DPBsHs? Pages hPsi>

That as a direct and proximate result of the aforementioned acts of the defendant, plaintiff
fas deprived compensatory damages for injuries suffered during the June 13, 2009 sexual assault
y Cristiano Rondalo.

LVI.
That as a direct and proximate result of the aforementioned acts of the defendants, plaintiff
hstained severe bodily and psychological injuries, all or some of which conditions may be
ermanent and disabling and all to Plaintiff's damage in a sum in excess of $50,000.00.
LVII.

That as a direct and proximate result of the aforementioned acts of the defendants, plaintiff

 

fd receive medical and other treatment for her injuries and that said services, care and treatment
re continuing and shall continue in the future, all to the plaintiff's damage in a sum in excess of
50,000.00.
LVITI
That the injuries complained of herein, diminished the plaintiff's ability and capacity to
gage in activities to the same extent as prior to the aforementioned acts of the defendants which
thé subjece of this complaint, all to the plaintiff's damage in a sum in excess of $50,000.00.
1,8 : py
“ | LIX.
| That the aforementioned acts of the defendants were malicious, oppressive, coercive and
— intended to cause injury to the plaintiff and causing the intended injury to the plaintiff,
ereby justifying the imposition of punitive damages upon the defendant in a sum in excess of
50,000.00.
LX.

That plaintiff be awarded her attorney fees and costs for this action to recover her damages

#rom the defendants.
LXI.

That the aforementioned acts of the defendant Cristiano Ronaldo, and Does I-XX and Roe

15

 

 
 

Case 2:19-V-0018E-JAB-EWH Becument t’ riled 0L/28719° Page 16 of 31

orporations I-XX(the “team”) tolled the running of any applicable statutes of limitation on the
laintiff’s civil claims as set forth herein, including but not limited to the following:
1. Defendants are foreign nationals, remaining outside of the State of Nevada and the
United States;
2. Plaintiff lacked capacity;
3. Defendants engaged in a continuous and ongoing fraud and conspiracy to obstruct
and conceal their unlawful activities which plaintiff did not discover until mid-2017;
4. Any time limitations related to the claim of sexual assault was removed by the
reporting of the crime; and
5. That the parties agreed to toll the running of any time limits on plaintiff's claims
arising from the 2009 sexual assault.
FIRST CAUSE OF ACTION
BATTERY
LXIl.
That plaintiff incorporates each paragraph set forth in paragraphs I - LX] as though fully set
orth at this herein,

\ LXHI.

. ava

x te

. That? e aforementioned sexual assault and sodomy of the plaintiff by the defendant
rristiano Ronaldo on June 13, 2009 constitutes a battery of the plaintiff and as a direct and
proximate result thereof the plaintiff has suffered damages in a sum in excess of $50,000.00.
LXIV.
That the aforementioned acts of the defendant were malicious, oppressive, coercive and
fraudulent, intended to cause injury to the plaintiff, and caused the intended injury to the plaintiff,
thereby justifying the imposition of punitive damages upon the defendant in a sum in excess of
50,000,
SECOND CAUSE OF ACTION

INTENTIONAL INFLECTION OF EMOTIONAL DISTRESS

LXV.

16

 

 
CBEZIP WOR ERIAR GN BUCuHTeHttL “FiletrENSE/99 9 PagGNe 7 BIB BS

That plaintiff incorporates paragraphs I —- LXIV of the complaint as though fully set forth
Prein.
LXVI.
That the aforementioned acts of the defendants and Cristiano Ronaldo constitutes an
hgoing and continuous intentional infliction of emotional distress upon the plaintiff, including but
pt Limited to:
1. The June 13, 2009 sexual assault and sodomy;
2. The repeated threats to falsely and publicly accuse the plaintiff of engaging in
consensual sex in order to claim sexual assault to obtain money from the defendant;
3. The continuous and ongoing fraud and conspiracy to obstruct and conceal the 2009
sexual assault, obstruct and prevent the criminal prosecution of Cristiano Ronaldo
and plaintiff s civil claims, and her discovery thereof;

4, Releasing documents and information pertaining to the 2009 sexual assault

 

ae disclosed in the European publications in 2017-2018; and
» . Publicly and falsely denying that Cristiano Ronaldo sexually assaulted the plaintiff
, in 2009 in response to the articles published in 2017-2018.

LXVII.

    
  

That as a direct and proximate result of the aforementioned intentional infliction of
motional distress, the plaintiff has suffered bodily and economic injuries, all to her damages in a
Bum in excess of $50,000.
LXVIil.

That the aforementioned acts of the defendant were malicious, oppressive, coercive and
graudulent, intended to cause injury, and causing the intended injury to the plaintiff thereby
justifying imposition of punitive damages upon the defendant in a sum in excess of $50,000
THIRD CAUSE OF ACTION

COERCION AND FRAUD

17

 
  

Case SIB-EBOLEBIABLOUM Baaumenl” ele gale Page 18 of 31,

LXIX.
The plaintiff incorporates paragraphs 1 - LX VIII of the complaint as though each said
iragraph was fully set forth herein.

LXX,

That defendants repeatedly and continuously threatened to falsely and publicly accuse the
jaintiff of engaging in consensual sex with the defendant in order to claim a sexual assault to extort
oney from the defendant.

LXXI.
That the plaintiff had a reasonable belief that the defendant would carry out this threat ifshe
d not comply with the defendant’s demand to settle her claim of sexual assault.

LXXII.
That the defendants and his “team” falsely represented that the purpose of settlement
egoliations, mediation and the settlement agreement was to compensate the plaintiff for injuries
uffered during the June 13, 2009 sexual assault by Cristiano Ronaldo.

LXXIII.

Bsault upon her person by Cristiano Ronaldo on June 13, 2009 at the Palm’s Hotel and Casino, and
hould-she or anyone associated with her, do so she would suffer severe financial and legal
fonsequences.

LXXIV.
That from the circumstances surrounding the negotiations and mediation, the plaintiff to the
xtent she was capable of doing so, formed a reasonable belief that the process leading to the
greement and the agreement for settlement and non-disclosure were lawful.

LXXV.
That the plaintiff purportedly entered into an agreement settling her claims against the
eo for the June 13, 2009 sexual assault in exchange for a payment of $375,000, and non-

isclosure of the sexual assault.

18

 

 
ERS6 BARRMOOLEEIAS-CWH BOSHRENL? FRA ODABAG® PRGEIsGPSE?

LXXVI.
That the “team” reported that they accomplished the goal of their conspiracy to obstruct and
jevent the criminal investigation and prosecution of Cristiano Rinaldo by writing:

At the end of the day, given the type of claims which MK [the plaintiff] has
asserted in this case, in our opinion we have obtained an incredibly favorable
settlement which will result not only in the release of any and all civil claims and
4 in MK [the plaintiff] choosing not to pursue a criminal case which could have
resulted in’ Topher [Cristiano Ronaldo] being imprisoned for a life sentence for
sexual assault (or having the catastrophic effect of his not being able to travel to the
# US to play), but which will also avert the devastating impact which such claims
would have on his personal and professional reputation, endorsement and
professional opportunities. We would not have been able to persuade either MK

(the plaintiff], her attorney or the mediator of the weakness of MK’‘s claim claims
or the strength of Topher’s [Cristiano Ronaldo] defenses had it not been for the
‘invaluable work which was done in this case, which was not only useful and

for purposes of mediation and settlement, but also necessary for the overall

 

  
  

terms of being able to protect Topher [Cristiano Ronaldo] personally and

Ssionally, under the fullest extent of the law, whether or not MK [the plaintiff]

% i as
Ss uss

le ER.
a)

went forward with her claims. To this end, we have fully succeeded, and now that
we appear to have persuaded MK: [the plaintiff] and Trammel [plaintiff's lawyer]
of our positions on the material settlement terms of confidentiality and related tax
issues, we anticipate being able to wrap this up and close this matter in short order.

LXXVII.

   

That the defendants’ representations regarding the purpose of the process leading to the -

Jereement for settlement were false, and were made in furtherance of a conspiracy to:

1. Obstruct the criminal investigation and prosecution of Cristiano Ronaldo for sexual
assault by concealing and suppressing the plaintiff's evidence of that crime; and

2. Thereby interfere, diminish or eliminate plaintiff's claim for civil damages arising

19

 

 
 

Catecas 2 D2Va0016B-TNDECWRACUDaRUEnt Hile rie CUBA Wage GRSF 31

from the aforementioned sexual assault.
LXXVIII.

That defendants material misrepresentation of the process and agreement for settlement
mdered the settlement agreement void as a matter of law.

LXXIX.
That the concealment of a crime or evidence thereof, and the obstruction of a criminal
vestigation and prosecution of a crime in exchange for money are crimes, rendering the
ttlement and non-disclosure agreement unlawful and void as a matter of law.

LXXX.
That the plaintiff did not discover the aforementioned fraudulent misrepresentations of the
=fendants regarding the purported process and settlement agreement until mid 2017 when the
aintiff sought legal advise regarding the articles published in Europe discussing cases of alleged
xual assault by Cristiano Ronaldo, including her sexual] assault in 2009.

; LXXXI.

Thigthe plaintiff's discovery of defendants tortious and fraudulent acts caused the plaintiff
§ suffer severe emotional distress and an aggravation of the severe psychological injuries she

i as a result of the June 13, 2009 sexual assault, all to her damages in a sum in excess of

0,000.

LXXXII.

That as a direct and proximate result of the defendants conspiracy, fraud and coercion the

 

aintiff was deprived of recovery of compensatory damages for the injuries she sustained in the
xual assault on June 13, 2009 by Cristiano Ronald, and all to her damages in a sum in excess of
50,000,

LXXXIII.
That the defendants acts were malicious, fraudulent, coercive, and aggressive, intended to
pause injury to plaintiff, and causing the intended injury to plaintiff, thereby justifying imposition

ind punitive damages upon the defendant in a sum in excess of $50,000.

20

 

 
Ease ZIS-C-0016E-JAD-CWH Bocument 1” Fide OPGBA99 pPRgao?oPs$3

FOURTH CAUSE OF ACTION
ABUSE OF A VULNERABLE PERSON

LXXXIV.
That the plaintiff incorporates paragraphs I-LXXXIIl of this complaint as though fully set
rth herein.

LXXXV.,
That the plaintiff, Kathryn Mayorga is, and all times mention herein, was a “vulnerable
I son” as defined by NRS 200.5092(8).
LXXXVI.

That the aforementioned acts of defendant Cristiano Ronaldo and his “team” constitutes the

 

   
 

  
 

Huse and exploitation of a vulnerable person as defined by NRS 200.5092(2)(a) and (c), and NRS

t 0.5092(3)(a), and as a direct and proximate result thereof, plaintiff suffered bodily and economic

-fijuries, all the her damages in a sum in excess of $50,000.

LXXXVII.

+
fi

 
   
  

|

f jury toplaintiff, and caused the intended coercive injury to plaintiff, thereby justifying imposition

That the acts of defendants were malicious, fraudulent, oppressive and intended to cause

punjtig idamages upon the defendants in a sum in excess of $50,000.

{

 

FIFTH CAUSE OF ACTION
RACKETEERING AND CIVIL CONSPIRACY

LXXXVIII.
That plaintiff incorporates paragraphs | through LXXXVII of the complaint as though fully
f t forth herein .

LXXXIX.

That defendant Cristiano Ronaldo and his “team”combined to form and operate an
ipterprise for the purpose of engaging in racketeering activities and a civil conspiracy.

XC.

21

 

 
Eas8 Z1S-SV-OGTEBIAD-CWH DEEUMENE 1’ Files OLBEAS? pags2 oP at?

That in furtherance of their enterprise the defendants engaged in the following racketeering
tivities as defined by NRS 207.360(6) (sexual assault) and (10)(extortion to coerce plaintiff's
‘ticipation in their schemes), to obstruct the criminal investigation and prosecution of Cristiano
bnaldo for the sexual assault of the plaintiff on June 13, 2009 and thereby interfere, reduce, or
kminate plaintiff's claim for civil damages arising therefrom.
| XC.

The defendants aforementioned racketeering activities and civil conspiracy caused:

1. The delay, or prevented, the criminal investigation and prosecution of Cristiano
Ronaldo for the sexual assault of the plaintiff on June 13, 2009;

2. The delay, and prevented Plaintiff's recovery of compensatory damages for injuries
sustained in the June 13, 2009 sexual assault, all to her damages in a sum amount
excess of $50,000.00; and

3. Aggravated and continued the severe emotional distress of the plaintiff, all to her
damages in a sum amount excess of $50,000.00.

100 U; wer
a . XC.

ea pursuant to NRS 207.470 the defendants are liable to the plaintiff for three times the

 

i

   

i ptual danfdges sustained by the plaintiff and payment of the plaintiff's attorneys fees and cost

f lated to this claim.

XCII.

SIXTH CAUSE OF ACTION
DEFAMATION
XCIi.

That plaintiff incorporates paragraphs I through XCII of the complaint as though fully set
rth herein.

22

 

 
Case 2:19-cV-00168-JAD-CWH Document 1 Filed 01/28/19 Page 23 of 31°

XCIV.

4 That in 2017 articles were published in Europe that referred to and quoted documents and
{mmunications which were in the exclusive possession and control of Cristiano Ronaldo and his
feam” pertaining to the sexual assault of the plaintiff and contemporaneous to the defendant's
vestigation of the plaintiff in 2009 and the process leading to the agreement of a settlement in

10.
XCV,

 

  
  
 
 
    
   

That these 2017 articles contain sufficient information to identify of the plaintiff, and
i aintiff learned of these articles from third parties who identified her from the information
pniained therein.

7 XCVI.

That in 2017 and 2018 Cristiano Ronaldo, and individuals acting on his behalf, and in

q imindh prosecution of Cristiano Ronaldo and plaintiff's civil claims published responses to these

we By t falsely denied that a sexual assault of the plaintiff by Cristiano Ronaldo occurred, and

  
  

j NGS oy,

ara cterized the reported sexual assault of the plaintiff, as:
aH Journalistic fiction,

Untruthful and false, and

 

3. Containing unattributable and unsubstantiated allegations.

XCVII.
That the defendants’ publication of the false and defamatory statements harmed the
qaintiff’s reputation, discouraged third persons from associating with her, and imputed to the
Jaintiff the commission of a crime, dishonesty and immoral behavior.

XCVII.
That these false and defamatory statements were published by the defendants with actual

galice, having knowledge of the falsity of these statements, or with a reckless disregard for their

23

 
 
  

GaS9-29 RV OONESIABLEGIMH DBaMMeNN. 1 Filéd OL 0829 1PaGeas zs 8183

XCIX.
That as a direct and proximate result of the defendants publication of false and defamatory
ements with actual malice, the plaintiff has been subjected to great ridicule and embarrassment,
been harmed both professionally and personally, and suffered severe emotional distress, all to
plaintiffs damages in a sum in excess of $50,000.
Cc.

That the defendants publication of false and defamatory statements regarding the plaintiff
i, done with actual malice, intended to cause harm to the plaintiff and caused the intended harm
the plaintiff, thereby justifying imposition of punitive damages upon the defendant in a sum in
tess of $50,000.
SEVENTH CAUSE OF ACTION

ABUSE OF PROCESS

Gat alternative dispute resolution, including mediation, is a legal process recognized and
otected by Nevada statutes.
in
/

cH.
That defendant agreed to participate in alternative dispute resolution by mediation to
Wrportedly seek settlement of the plaintiffs civil claims for injuries suffered during the sexual
oul by Cristiano Ronaldo that occurred on June 13, 2009.

CIV.
That defendants’ participation in alternative dispute resolution by mediation was for the
terior purpose of furthering the conspiracy to obstruct the criminal investigation and prosecution

f Cristiano Ronaldo for sexual assault by concealing and suppressing the plaintiff's evidence of

24

 

 
ers

 

 

CBise 2:19-cv-00168-JAD-CWH Document 17 Filed 06/20/19 Page 36 of 83

| case 2:19-cv-00168-JAD-CWH Document 1 Filed 01/28/19 Page 25 of 31

hat crime and to thereby interfere, diminish or eliminate the plaintiff's claim for civil damages
ising from the aforementioned sexual assault.

CV.

That defendants wilfully and intentionally, threatened to publicly and falsely accuse plaintiff

 

& consenting to sexual intercourse in order to accuse Cristiano Ronaldo of sexual assault to obtain

+
ft

Honey to coerce plaintiffs participation in this process.

CVI.

That defendants willfully and intentionally, falsely accused plaintiff of fabricating

CVIil.

The defendants willfully and intentionally excluded plaintiff's family from the mediation

 

shat the defendants knew that the plaintiff suffered severe psychological injuries as a result

the sexual assault and observed plaintiff's severe behavioral problems during the mediation,

ies or approval by a court.
CIX.
That in complete disregard of the plaintiff's acute emotional condition and severe behavioral

goblems during the mediation and knowing the plaintiff was incompetent or suffering a disability

25

 
: - . - 7. Filed 06/20/19 Page 37 of 83 .
CHS 2: SreveO GREE wument a7, Filed 06/40/19 Page 26 of 31

ent that they later described as an incomplete and cryptic settlement agreement, and therefor
{tinued “purported” negotiations to obtain a “final agreement” purportedly for settlement and

disclosure of the 2009 sexual assault.
CX.
That the aforementioned acts of the defendants constitute abuse of process, and as a direct

| proximate result thereof, the plaintiff suffered:

1. Severe emotional distress all her damages in the sum in excess of $50,000.
2. Loss of compensatory damages for injuries sustained in the June 13, 2009 sexual
assault all to her damages in a sum of excess of $50,000.00
CXI.

The aforementioned acts of the defendants were malicious, fraudulent, coercive and

    
   
  
 
  

 

pressive, intended to cause injury to the plaintiff, and caused the intended injury to the plaintiff,

eby-justifying imposition of punitive damages upon the defendant of the sum in excess of

EIGHTH CAUSE OF ACTION
DECLARATORY RELIEF-
(DECLARATION THAT THE SETTLEMENT AND NON-DISCLOSURE
| AGREEMENT IS VOID OR VOIDABLE ON THE BASIS OF INCOMPETENCY,
f UNDUE INFLUENCE, COERCION AND /OR FRAUD)
CXIl.
That plaintiff incorporates paragraphs I through CX! of the complaint as though fully set

herein.

26

 
06/20/19 Page 38 of 83

Cade 2AS-EV-ROLBBIABOWH BoeUihety’ died da28/19 Page 27 of 31

CXHI.

That pursuant to NRS 30.040 plaintiff seeks a determination of the validity of the settlement

a nondisclosure agreement of 2010.
CXIV.

That the plaintiff contends she was incompetent and lacked the Capacity to enter into an

 

CXV.

   
  
   
       
  
 

Sdering it void or voidable.
CXVI.

9 ™.
That.the plaintiff contends the defendants committed a fraud to obtain her agreement for
4 lernent ait [non-disclosure of the 2009 sexual assault thereby rendering it void or voidable

CXVII.

 

That the plaintiff contends that the agreement for settlement and non-disclosure of the 2009
al assault was for unlawful and criminal purposes thereby rendering it void or voidable.
CXVIIL
That based upon the aforementioned acts of the defendants the plaintiff seeks this court's
ent declaring the agreement for gettlement and non-disclosure of the 2009 sexual assault void
i unenforceable.
NINTH CAUSE OF ACTION
; DECLARATORY RELIEF
gPECLARATION THAT THE PLAINTIFF IS EXCUSED FROM PERFORMANCE
| UNDER THE SETTLEMENT AND NONDISCLOSURE AGREEMENT DUE TO
| DEFENDANT'S BREACH
CXIX.
That plaintiff incorporates paragraphs | through CXVIII of the complaint as though fully

27

 

 
Case 218-ev-08L68-JAB-EWH Baeument i” FiberoaPeny? saeco Fe

§ forth herein.

CXX.
That alternatively, pursuant to NRS 30.040 plaintiff seeks declaration of her obligations
Mier the settlement and non-disclosure agreement of 2010.

CXXI,

 

CXXII.

  
     
  
   
 

That a material term of the agreement required defendants to maintain information and

" uments relating to the 2009 sexual assault and the agreement for settlement and non-disclosure

CXXIT.

“That defendants materially breached this agreement by failing to maintain information and

 

he
siGrélating to the 2009 sexual assault and the agreement for settlement and non-disclosure

iftest ¢ nfidence resulting in the publication of articles in Europe in 2017 pertaining to the

 

fal axial of the plaintiff.

: CXXIV.

That defendants materially breached the agreement by not reading the plaintiff's letter.
CXXV.

| That defendants materially breached the agreement by making public statements regarding
{ Sexual assault in 2017-2018.

CXXVI.
That the plaintiff contends that defendants material breach the agreement by failing to
intain information and documents relating to the 2009 sexual assault and agreement for

Ment and nondisclosure in the strictest confidence, and Cristiano Ronaldo’s refusal or failure

CXXVII.

28

 
Cc

    
   
  
 
   

2:19-Gv-00168-JAD-CWH Document 17 Filed 06/20/19 Page 40 of 83
SGase 210 Cv-00168-JAD-CWEL Document 1 | Filed 61/28/19 Page 29 of 31

That based upon the aforementioned acts of the defendant the plaintiff seeks this court's
iment declaring that defendant's breach of the agreement for settlement and non-disclosure,
‘cused and released the plaintiff from any obligations under the terms of the agreement for
itlement and non-disclosure of the 2009 sexual assault of the plaintiff.
TENTH CAUSE OF ACTION
NEGLIGENCE
CXXVITI.

That plaintiff incorporates paragraphs I through CXXVII of the complaint as though fully

CXXIX,

CXXX.,

guments related to the 2009 sexual assault of the plaintiff were publicly disclosed.
3 CXXXI.
That has a direct and proximate result of the aforementioned negligence of the defendants
Bplaintiff has suffered severe emotional distress, all to her damages in a sum in excess of
ooo.
ELEVENTH CAUSE OF ACTION
BREACH OF CONTRACT
CXXXII.

That plaintiff incorporates paragraphs I through CXXXI of the complaint as though fully
Korth herein.

 

CXXXIII.

That alternatively, the aforementioned acts of the defendants materially breached the

29

 

 
fase.2: t17. Filed 06/20/19 Page 41 of 83
pease DOV BOLBB IAD CWPP Bocumnent 1 Filed 01/28/19 Page 30 of 31

    
     
   
  
 

breement for settlement and non-disclosure by releasing documents and information pertaining to

That plaintiff compromised her actual damages sustained in the 2009 sexual assault in
} change for the agreement of settlement and non-disclosure.

CXXXV.
That plaintiff agreed not to pursue her actual damages against the plaintiff in exchange for
te agreement of settlement and non-disclosure thereby tolling any applicable statute of limitation
if claims arising from the 2009 sexual assault.
| CXXXVI1.
That as a direct and proximate result of the defendants’ material breach of the agreement
z settlement and non-disclosure the plaintiff is excused and released from her obligations
f reunider>
ze CXXXVII.

 

is a direct and proximate result of the defendants’ material breach of the agreement
4 Settlemefit and non-disclosure, the plaintiff has suffered damages equivalent to her actual and
f iquidated damages suffered in the 2009 sexual assault by the defendant Cristiano Ronaldo, asum
Excess of $50,000.
CXXXVII.

That the plaintiff be awarded her attomey fees and costs to bring this action to recovery her
‘ ages from the defendants.

PRAYER FOR RELIEF
WHEREFORE, plaintiff reserving the right to amend the complaint prior to or during
; ial of this matter prays judgment against the defendants as follows:
§ 1. General damages in the sum in excess of $50,000;
2. Special damages in the sum in excess of 50,000;
3. Punitive damages in a sum in excess of $50,000;
4. Statutory penalties in a sum in excess of $50,000;

30

 
Ca

 

{< 239:5 20482OD SAS! VAN BRE den "FG G9 SBS ARIES a1

‘ts

m4

a’ . . .

an 5. Declaration of rights as set forth above:

rh

Bod se as

YT 7,6. Attomeys fees and cost of litigation:
ne

AT, Interest at the statutory rate:

8. Such other and further relief the court deems reasonable under the premises.
DATED this hen of January, 2019.

Ne

ROSS H. MOYNIHAN, ESQ.
Nevada Bar No. 11848
LARISSA DROHOBYZCER
Nevada Bar No. 12316

2301 Palomino Lane

Las Vegas. Nevada 89107
Attorneys for Plaintiff

 

y

‘,

}

1
ee

wn, 1 iF

31

 
Case 2:19-cv-00168-JAD-CWH Document17 Filed 06/20/19 Page 43 of 83

    
    
  
 
 

Day | :
Translations

Traduzione Certincata

Certificato di Accuratezza

Ivana Durisic
Traduttore

mento tradotto: Citazione in giudizio per Cristiano Ronaldo del 28/09/2018 con
usa di violenza sessuale ai danni di Kathryn Mayorga, avvenuta il 13 giugno

9. Nel documento vengono esplicati i fatti, i capi d’imputazione e infine l’istanza
lsarcimento danni civili a favore della querelante.

ualita di traduttore della Day Translations, Inc., la sottoscritta, Ivana Durisic,
Qiara di essere un traduttore bilingue che ha assoluta padronanza delle lingue
ana é inglese. Dichiara altresi di aver tradotto il documento allegato al meglio delle
capacita e conoscenze dall’inglese in italiano e il testo italiano é una traduzione
rata e veritiera del documento originale, presentato al meglio della sua conoscenza
mpetenza.

Firmato in data 12 gennaio 2019

al wo ae
LL ee Ub ae oe

 

Ivana Durisic

| Traduttore Professionista di lingua italiana per DayTranslations, Incorporated

European Union
of Associations
of Translation Companies

MEMDER OF
on ASSOCIATION OF
Offictar Hareas ef he TRANSLATION COMPANIES

Aa

ie
Meise evereerien Pn ea

 

D Bstbom St., Suite 2100 chicago, ktinois, 60603| Tolt Free: 1-800-969-6853 Fax: 1-800-856-2759
: E-mail: contact@daytranslations.com | www.daytranslations.com

 

 
 

ase 2:19-cv-00168-JAD-CWH Document17 Filed 06/20/19 Page 440183...

 

 
  
 
   
    
 
   
 
  

Day |
F Translations

ified Translation

Certificate of Accuracy

Ivana Durisic
Translator

{ocument: Subpoena for Cristiano Ronaldo of 09/28/18 for the accusation
gression on Kathryn Mayorga, which took place on June 13, 2009. In the
ment there is a timeline of the events, the causes of action and also the Prayer
Pelief with claim for damages in favor of the plaintiff.

  

‘anslator for Day Translations, Inc., |, lvana Durisic, declare that | ama bilingual
or who is thoroughly familiar with the Italian and English languages. | have

dt é attached document to the best of my knowledge from English into Italian
lan text is an accurate and true translation of the original document
to the best of my knowledge and belief.

Signed on January 12, 2019

Soe DIC { a ce
C_-
we

Ivana Durisic

Professional Translator for Day Translations, Inc.

EUATC =>)

European Union
of Associations
of Translation Companies

MEMAER OF
on ASSOCIATION OF
geal at Th, TRANSLATION COMPANIES

Trentlenag 84 LANGUAGE SERVICE PROVIOERS

SON AVE. 15th Flog: New ¥
E-mail:

 

ork, NY 10017 | Toil Free: 1-800-969-6853 Fax: 1-800-856-2759
cantact@daytranslations.com | www. daytranslations.com

 

 

 

 
Case 2:19-cv-00168-JAD-CWH Document 17 Filed 06/20/19 Page 45 of 83

Emesso in forma elettronica
28/09/2018 16:17

  
 
   
   
    
  
    
    
     
  

TRIBUNALE DISTRETTUALE

N MAYORGA )
) CASO NO.: A-18-781869-C
DIPARTIMENTO N.: 14

 

Querelante,
IO RONALDO, individualmente, CONVOCA (CIVILE)
Fe Roe Corporationsl-XX; )
! Accusati.
)
CRISTIANO RONALDO

(ATO: CRISTIANO RONALDO
a inizlato un procedimento civile contro di Lei per l'istanza esplicata nella Querela.

Nel caso volesse difendersi da questa accusa, entro 20 giorni dalla data di notifica della presente citazione,
escluso il giorno di ricezione, dovra fare quanto segue:

a. Presentare al Cancelliere di questo Tribunale, il cui indirizzo trova di seguito, una risposta formale
~~ scritta alla Querela in conformita con quanto stabilito dal Tribunale.
b. Fornire una copia della sua risposta all’avvocato il cui nome e indirizzo sono indicati qui di seguito.

Senza una risposta da parte sua, verra giudicato in contumacia su richiesta del querelante e questo Tribunale
potra emettere sentenza contro di Lei per l’istanza esplicata nella Querela, il che potrebbe portare nella
richiesta fisarcimento economico oppure Sequestro di proprieta o altro, come richiesto nella Querela.

Se intende rivolgersi a un avvocato per questo caso, La invitiamo a farlo quanto prima al fine di poter
Presentare la sua risposta in tempo.

UFFICIALE DEL TRIBUNALE DISTRETTUALE
28/09/2018

Da: Vice Ufficiale Data

Ondina Amos
Centro Regionale di Giustizia, Tribunale della Contea
200 Lewis Avenue

Las Vegas, Nevada 89101

DatStui

mia ndo la notifica viene f; ool : ee -
pee atta a mezzo pubblicazione, aggiungere una breve dichiarazione
‘oggetto dell’azione | P eee

ee ne legale.
BRegole cl Procedimento Civile, Regole 4(b)

  

Caso Numero: A-18-781869-C
   
   
    
   

Steven D. Grierso

Bono: (702) 258-3034

Fimile: (702) 258-0093

Fralesstovall.com

ati del Querelante

~ * PRIBUNALE DISTRETTUALE
CONTEA DI CLARK, NEVADA _

HRYN MAYORGA, individualmente_)

 

Querelante, 5 casono; 157818690
} DIP. NO..: Dipartimento 14
TIANO RONALDO, individualmente,
§1-XX and Roe Corporations I-XX; ESENTE DA ARBITRATO
)
Accusato (i). )
)
UERELA VERIFICATA

| SIPRESENTA DI FRONTE A NOI la Querelante, da e attraverso i suoi avvocati,
STOVALL & ASSOCIATES, e per la sua querela afferma quanto segue:

I.

Che la querelante é, ed é in ogni situazione qui indicata, stata residente nella Contea di
_ Clark, Nevada

Il.

Che l’accusato Cristiano Ronaldo é, ed é in ogni situazione qui indicata, stato residente
» del Portogallo.

If.

Che i nomi veri e capacita, che siano individuali, enti giuridici, partnership, joint venture o
altro, degli accusati qui indicati come Does 1—- XX 0 Roe Corporations I — XX, e, al
# Momento, nessuno di loro risulta noto al querelante, inclusi individui, enti giuridici,

; Partnership, joint venture o altri che hanno preso parte alla cospirazione

Case Number: A-18-781869-C

hoe. TRIBUNAL

Registrato Elettronicamente

Case 2:19-cv-00168-JAD-CWH Document 17 Filed OOH 8'7 Page 6 of 83

oe

 

 

 

 

 

Ht

|

 

 

 
 

  
  
   
 
  
  
  
  
  
  
  
 
   
  
  
    
 
  
  
  
  

Fostacolare l’indagine e il procedimento giudiziario contro Cristiano Ronaldo per violenza
Buale nei confronti della querelante il 13 giugno 2009 e per aver interferito, sminuito 0
icellato, in maniera illegale, la richiesta di risarcimento danni civili, della querelante, derivanti
fa violenza sessuale summenzionata. Per tali motivi, la querelante cita in giudizio Does and Roe
porations con detti nomi fittizi. Quando i loro veri nomi e capacita verranno accertati, la

Frelante modifichera la querela al fine di identificare ciascun accusato.

IV.

¢ in ogni situazione qui indicata, ciascun accusato, inclusi Does |— XXand Roe Corporations I
KX, erano agenti, dipendenti, impiegati, partner o joint venture di ciascun accusato qui
izionato, e che stavano agendo in nome e per conto di detta agenzia, occupazione, partnership
| int venture, con la consapevolezza e il consenso di tutti gli accusati, cospirando per ostacolare
fagine e il procedimento giudiziario contro Cristiano Ronaldo per violenza sessuale nei

Hronti della querelante avvenuta il 13 giugno 2009 e per aver interferito, sminuito 0 cancellato,

maniera illegale, la richiesta di risarcimento danni civili, della querelante, derivanti dalla

#enza sessuale summenzionata.

Vv.
Che il 12 giugno 2009 la querelante é stata invitata da un’amica al Rain Nightclub presso il
ms Hotel and Casino dove ha incontrato Cristiano Ronaldo.

VI.

: il 13 giugno 2009 Cristiano Ronaldo ha invitato un gruppo di persone, inclusa la querelante,
suo attico per ammirare la vista sulla Las Vegas strip.

| VIL.
pire stava visitando I’attico di Cristiano Ronaldo, la querelante é stata invitata a raggiungere gli
z=. gaps = “ . . .
H nell rasca idromassaggio sul balcone dell’attico e la querelante ha rifiutato poiché

costume da bagno o altri indumenti pitt adeguati,

VII.

ato Cristiano Ronaldo ha offerto alla querelante dei vestiti affinché potesse accedere

 

Idromassageio, la querelante ha accettato, ha seguito Cristiano Ronaldo in una stanza

a quale lui le ha fornito degli shorts sportivi e una maglietta, e le ha indicato il bagno nel quale

 
 

ase 2:19-cv-00168-JAD-CWH Document 17 Filed 66/26)

Add

t
Ey

 

 

 

 
Case 2:19-cv-00168-JAD-CWH Document17 Filed 06/20/19 Page - 49 of 83

— Se

a

4 eet my : : IX.
the mentre si stava cambiando, Cristiano Ronaldo é entrato in bagno, mostrato il suo pene in

4 bzione e ha chiesto alla querelante di procedere con la fellatio.
X.

He la querelante si ¢ rifiutata e gli ha detto di voler uscire dalla suite.
XI.

he e dopo aver lasciato il bagno, Cristiano Ronaldo ha trascinato la querelante nella camera da

‘sul letto dove ha cercato di avere un rapporto sessuale.

   

querelante, oltre a contusioni anali, disturbo post-traumatico e forte depressione.

    
 
 
  
   

XV.

€ la violenza sessuale, la querelante ha subito un forte shock emotivo caratterizzato da
Sposta a minacce reali e possibili alla sua vita e salute da Cristiano Ronaldo.
XVI.

ano. Ronaldo, dopo aver compiuto la violenza sessuale sulla querelante, le ha permesso

tanza € si ¢ scusato, perché di solito ha modi da gentiluomo.

ale compiuta da Cristiano Ronaldo.

 

 

  

 
 
 

0/19 Page 50 of 83

ERioe ene oS

Case 2:19-cv-00168-JAD-CWH Document 17_ Filed 06/2

a oo XV.
‘sf 13.giugno 2009, lo stesso giorno della violenza sessuale compiuta da Cristiano Ronaldo,
#erelante ha denunciato la violenza sessuale al Dipartimento Metropolitano della Polizia di Las
$ , registrato come caso numero LVV090613001815, identificando come autore un famoso
Watore, perd si ¢ rifiutata di fornire il nome dello stesso per paura di subire una pubblica
’ ae e delle ritorsioni.

XIX,

: bh 13 giugno 2009, lo stesso giorno della violenza sessuale compiuta da Cristiano Ronaldo, la

 

Plante
isd

si.¢ sottoposta, presso il Centro Medico Universitario, al “Rape Kit”, una visita medica

    
  
  

  

¢ le vittime di violenza sessuale, durante la quale le prove fisiche di sodomia sono state

Bnentate ¢ fotografate.

XX.
i duratite la visita presso il Centro Medico Universitario, la querelante si é sentita dire,

; inférmiera, che sarebbe stata soggetta a vendetta e a publica umiliazione da parte di Cristiano

  
 
 
    

Sat Meee sg : ar .
ido 1 individui che avrebbero agito per conto di lui, come una donna che é stata
3 AiR : ‘ . ‘ + oe
0721 urante il rapporto sessuale, e che ora cerca di estorcere soldi a Cristiano Ronaldo

#Piseiaccuse di violenza sessuale.

  
 

le Settimane dopo la denuncia per violenza sessuale fatta al Dipartimento Metropolitano

sla
at

ituma di violenza sessuale, e che Cristiano Ronaldo, e gli individui collegati a lui,

    
 

lata pubblicamente definendola una donna che ha consentito ad avere rapporti

 

ee. dato. : . ;
, dato-lo status °conomico € la fama del personaggio, ora sta cercando di estorcere

‘Ronaldo, muovendo false accuse di violenza sessuale.

 

 
Case 2: 19- “CV- -00168-JAD-CWH Document 17 Filed 06/20/19 Page 51 of 83

messoumeaatne warasifn Siete ee

 

 

agare, valutare e monitorare la querelante, l’avvocato della querelante, gli

 

 
Case 2:19-cv-00168-JAD-CWH Document 17 Filed 06/20/19 Page 52 of 83

   
 
  
  
   
  
 
   
  

Cresciuta, in una famiglia di classe media, di padre vigile del fuoco, e di madre
3 casalinga che sta in casa;

- Laureata in giornalismo;

Ha lavorato come docente scolastica, modella, addetta alle vendite, promoter;

; 2 e Sposata, separata dal marito e aveva appuntamenti; e

Conduceva una tipica vita sociale di una donna nata € cresciuta a Las Vegas,

da, prima della violenza sessuale.
XXVITL.

“team” ha riferito a Cristiano Ronaldo che dopo la violenza sessuale subita la

4 preoccupata di un’ulteriore pubblica umiliazione da Cristiano Ronaldo, o da

 

che avrebbero agito per conto suo, accusandola di aver consentito al rapporto

 

er poi muovere false accuse contro Cristiano Ronaldo per violenza sessuale al

filottenere un ritorno economico;

  

fine:

   
    
 
 
  
  
 
 
  

sta in cura per i danni psicologici causati dalla violenza sessuale compiuta da
.onaldo;

eva un comportamento strano, era emotivamente instabile, indecisa, ansiosa, e

busava di alcool e nutriva pensieri suicidi;

N era in grado, o aveva difficolta nel prendere una decisione in generale e anche

: Cristiano Ronaldo e della violenza sessuale subita;

nha lavorato dalla violenza sessuale;

 

€ Sottoposta aun “Rape Kit”, visita medica per le vittime di violenza sessuale, il

009 presso il Centro Medico Universitario, dove sono state documentate e

 
Case 2:19-cv-00168-JAD-CWH Document17 Filed 06/20/19 Page 53 of 83

 

 

» fotografate le contusioni e abrasioni anali:
Cc ts p

‘ee

Fo CASCE 12 PUERRKEPRIATAIV/E acumant Apetiilard:N6/ADRarPROPaéeh

® sessuale urlando “no, no, no”, cercando di coprirsi per evitare la penetrazione sessuale ed é

   
 
 
 
 
 
 
 
 
   
  
 
   
   
 
   
   

® <tata sodomizzata durante la violenza sessuale.

XXIX.
® Che il‘‘team” ha riferito a Cristiano Ronaldo la valutazione del Dipartimento Metropolitano

| della Polizia di Las Vegas, le forze dell’ordine responsabili dell’indagine per violenza

sessuale e rinvio a giudizio di Cristiano Ronaldo, in quanto:

1 | La polizia non vedra la violenza sessuale subita dalla querelante come un “crimine
violento”;

2, Lapolizia definirebbe la violenza sessuale come “molestia”;

3,  Lapolizia metterebbe il caso della querelante in “secondo piano”;

4, _ II ““team” aveva una fonte all’interno del Dipartimento Metropolitano della Polizia
di Las Vegas; e

| Is. La loro fonte interna ha confermato che la polizia chiuderebbe ‘“volentieri”
Vindagine se si atrivasse a un accordo di risarcimento economico tra la querelante e
Vaccusato.

XXX.

4 'Che in diverse occasioni il “team” ha trasmesso domande scritte a Cristiano Ronaldo che,

“nelle risposte attribuite a Cristiano Ronaldo, avrebbe dichiarato:

1. ____ Lut ha avuto un rapporto sessuale con la querelante.
“Lei era sdraiata sul letto. Le sono venuto da dietro”;
“Ha detto no e fermati pit volte”;
: Nego la penetrazione “anale”; e
z Di : Le ferite nel retto della querelante sono state provocate da un’altra persona dopo

® che la querelante ha avuto un rapporto sessuale vaginale con lui.
XXXI.
fo cato della querelante non ha ricevuto aggiornamenti dal Dipartimento Metropolitano della

E di Las Vegas in merito all’indagine sulla violenza sessuale compiuta da Cristiano Ronaldo
Ponfronti della querelante.

 

 

 

 

 

 

 

 
Case ?:19.cv 001 69 JADAC When ROME GAC laTU ee QZ OLA o RRA BREOS

e Cristiano
ubito forti danni emotivi, e spaventata dalla divulgazione pubblica, in quanto

   
  
 
 
 
 
 
  
 
 
 
  
 
 
  
  
  
   

>

‘Wche aveva s
Vittima di violenza sessuale e di ritorsioni, minacciando di accusare la querelante di aver

denunciato Paccusato di violenza sessuale per ottenere soldi, qualora ci fosse stata:

1 Divulgazione pubblica della violenza sessuale da qualsiasi fonte, —
2, —. Ogni altro contatto o informazione fornita, riguardo alla violenza sessuale, alla

polizia, da parte di qualunque fonte, o

© 3, Ulteriori indagini della polizia sulla violenza sessuale
i. XXXII.

Che il’ “team” ha comunicato queste minacce alla querelante con 1’ obiettivo di:

egal : Prevenire, o ritardare, ogni altro contatto con il Dipartimento Metropolitano della

. Polizia di Las Vegas da parte della querelante, dei suoi amici, famiglia 0 avvocato,

“2, Prevenire, o ritardare, ogni altro contatto con il Dipartimento Metropolitano della
Polizia di Las Vegas per minare e intaccare la credibilita della querelante in quanto vittima
, di yiolenza sessuale;

sii

nLite

' 3. Di iniziare un negoziato con |’intento di raggiungere un accordo con la querelante

“per minare e intaccare la credibilita della querelante in quanto vittima di violenza sessuale;

 

4. ©... Prevenire, o ritardare, ulteriori indagini riguardo alla violenza sessuale subita dalla

querelante da Cristiano Ronaldo;

‘5.°°°°Provocare ulteriori danni emotivi alla querelante facendo si che si senta
“completamente impotente e vulnerabile alla pubblica umiliazione identificandola come un
© soggetto che muove false accuse di violenza sessuale per ottenere un ritorno economico da

‘una persona famosa e benestante; e

6. _ Ritardare, diminuire o cancellare la richiesta della querelante di risarcimento danni

Vater

_ civili contro l’accusato.

aca di ATS

 

 
oye

Le il Gane’ 2 So mboreoUAOvewvt-ilelaqoermtent doh |’ ridetloQh R06 RieRaAge&eoot B3

a. merito alla richiesta di risarcimento danni civili all’accusato, durante il quale hanno ripetutamente:
U

iTisse Chiesto conferma del fatto che la querelante, la sua famiglia, i suoi amici e l’avvocato non

fossero in contatto con la polizia;

2 aa Chiesto conferma del fatto che la querelante, la sua famiglia, i suoi amici e l’avvocato non

. avessero fornito, a terze parti, dati riguardanti la violenza sessuale;

 

  

‘ocato della querelante, dopo aver osservato e commentato I’instabilita emotiva della

 

  

elante, non € riuscito a far valutare la capacita o disabilita della querelante, o a trovare una

peer pet tale disabilita, o a trovare un esperto per difendere gli interessi della querelante

esi esto. caso di incompetenza.
aber, Be, XAXXVII.
e l’avyocato della querelante e il “team” si sono accordati per parlare in mediazione privata.
stat 3 XXXVIII.
la querelante € d’accordo per partecipare alla mediazione privata a patto che sia presente

fe Cristiano Ronaldo, in modo che la querelante possa confrontarlo sulle conseguenze
eS Ett de}

 

10

 
Biolenza sessuary vue sg Suu.

Case 2:19-cv-00168-JAD-CWyRocument 17 Filed 06/20/19 Page 57 0

 
   
    
 
  
 
  
  
 
 
  
   
   
  
   
    
  

: Che la mediazione privata ha avuto luogo a Las Vegas, Nevada durante la quale:

Cristiano Ronaldo non é comparso, e la querelante é stata informata solo il giorno

prima del fatto che lui non avrebbe preso parte alla mediazione privata;

)

Che la famiglia della querelante é venuta alla mediazione al fine di fornire
‘ supporto emotivo e consigli a lei, perd il “team” dell’accusato e il mediatore non gli hanno

concesso di partecipare;

Che durante la mediazione la querelante si é@ mostrata molto sensibile,

Vemotivamente instabile, indecisa, irritabile, agitata, ipervigile e strana; e

Che il “team” ha riferito che la querelante si ¢ mostrata alquanto volatile e sensibile,
emotivamente fragile e imprevedibile, il mediatore ha passato molto tempo a cercare di
sonvincerla a non andarsene, ed era in uno stato d’animo tale da rendere impossibile

ivare a un accordo durante la mediazione.

XL.

‘fa nte la mediazione la querelante ha avuto un forte trauma emotivo che lei ha definito come
Ja violenza sessuale compiuta da Cristiano Ronaldo, aveva molta paura, si sentiva
#amente impotente e infine aveva una sensazione di passivita con la quale avrebbe fatto
$i cosa pur di lasciare/fuggire/evitare di ripercorrere la violenza sessuale se la mediazione
‘Wdata avanti.

XLI.

” dell’ accusato e il mediatore erano a conoscenza del fatto che la querelante
‘Biportato danni psicologici a causa della violenza sessuale subita, e avendo visto
‘“Misturbi comportamentali della querelante durante la mediazione, sapevano o
Bro dovuto sapere che la querelante era incapace di intendere o che aveva una

ta che ostacolava la sua capacita di prendere parte alla mediazione, e loro non
ati in grado di fare qualcosa per far valutare le condizioni della querelante,
#© a nominare un rappresentante personale che difendesse gli interessi della

ute per far si che si arrivasse a un accordo mediato/negoziato basato sul mutuo
D delle parti o approvato

11

 

 

83

 

 

 
 

wef i

Case 2:19-cv-00168-JAD-CWH Document 17 Filed 06/20/19 Page 58 of 83

12

 
   
 

bunale. Pin gh

a tenere conto della difficile situazione emotiva e dei gravi disturbi comportamentali che la

  
 

XLIIL.-

lesioni psicologiche e i traumi causati dal processo di mediazione, dati i pensieri

uerelante, la forte sensazione di ansia e paura, la sensazione di completa impotenza

f leste di risarcimento danni civili fatte dalla querelante, come scritto:

   

_ Alla fine, data la tipologia di richieste fatte da MK [la querelante] in
questo caso, secondo noi siamo riusciti a ottenere un accordo molto

___ favorevole con il quale si avra la rinuncia

13

 

Case 2:19-cV-00168-JAD-CWly7 Document 17. Filed 06/20/19 Page 59 df 83

 

 
Case 2:19-cv-00168-JAD-CWH Document 17 Filed 06/20/19 Page 60 of 84
a qualsiasi e ognuna richiesta di risarcimento danni civili e MK [la
querelante] ha scelto di non procedere con una causa penale che avrebbe

portato Topher [Cristiano Ronaldo] in prigione con una condanna

  

-all’ergastolo per violenza sessuale (0 con effetto catastrofico del non poter

 
  
    
   
  
  
  
  
   
  
 

 

pit viaggiare negli USA per giocare), ma che scongiura anche |’impatto
: -devastante che tali richieste avrebbero sulla sua reputazione personale e
“professionale, sugli incarichi e opportunita professionali. Non saremmo
: jusciti a persuadere MK (la querelante), il suo avvocato o il mediatore della
ebolezza delle richieste di MK o della forza di Topher [Cristiano Ronaldo]
fella sua difesa, se non fosse stato per l’inestimabile lavoro che é stato fatto
u questo caso, che non solo é da reputare utile e parte integrativa ai fini della
nediazione e dell’accordo, ma anche necessario per il caso in se, al fine di
vole gpere Topher [Cristiano Ronaldo] personalmente e professionalmente,
lla massima misura consentita dalla legge, che MK [la querelante] abbia o
10 deciso di procedere con le sue richieste. A tal fine, siamo riusciti, e ora
he sembra che siamo riusciti a persuadere MK [la querelante] e Trammel
avyocato della querelante] della nostra posizione riguardo all’accordo

nateriale in termini di politica sulla privacy e sulle tasse connesse, possiamo

Che ae el 2017, in Europa, é uscita una serie di articoli riguardo all’arresto di Cristiano

14

 

 

 

 
 

Case 2:19-cv-00168-JAD-CWH Document 17 Filed 06/20/19 Page 61 of 83

Ronaldo per violenza sessuale di una: donna a Manchester in Inghilterra, violenza sessuale di una

donna in Italia, e violenza sessuale di una donna (la querelante) a Las Vegas, Nevada nel 2009.

XLIX.

Che gli articoli pubblicati in Europa nel 2017 riguardavano, e venivano citate parti di documenti e
comunicazioni in possesso esclusivo e sotto controllo di Cristiano Ronaldo e del suo “team”,
riguardanti la violenza sessuale suila querelanie, e risalivano all’epoca delle indagini sull’accusato,
valutazioni e negoziazioni del presunto accordo del 2009 e 2010.

L.

Che nel 2017 Cristiano Ronaldo e il suo “team”, con l’avanzamento della cospirazione per

 

 

ostacolare |’indagine sulla violenza sessuale compiuta da Cristiano Ronaldo, e le richieste di
risarcimento danni fatte a Cristiano Ronaldo, e hanno falsamente e intenzionalmente definito

quanto asserito sulla violenza sessuale della querelante, come: |

 

1. Finzione giornalistica;
2. Non vero e Falso; e
3. Non attribuibile e infondato
LI.

 

Che nel 2018 la querelante si ¢ sottoposta a una visita psichiatrica della scientifica che ha

determinato che come risultato della violenza sessuale del 13 giugno 2009, lei:

1. Ha sofferto di disturbi da stress post traumatico e forte depressione;

2 Non é stata capace di intendere e non é riuscita a partecipare alle negoziazioni 0 a

fare un accordo nel 2009 e 2010; e

3. Continua a soffrire del disturbo da stress post traumatico e di forte depressione.
LO.

 

20 Che nel 2018 la querelante ha contattato il Dipartimento Metropolitano della Polizia di

Las Vegas affermando la sua volonta di prendere parte alle indagini e alla causa

 

giudiziaria contro Cristiano Ronaldo per la violenza sessuale avvenuta il 13 giugno

 

 

2009 presso il Palms Hotel and Casino a Las Vegas, Nevada, ed ha fornito una copia

della valutazione psichiatrica forense della querelante

15

 

 

 
Case 2:19-cv-00168-JAD-CWH Document 17 Filed 06/20/19 Page 62 of 83

esctivendo i danni psi¢oldgici che ha riportato come risultato della violenza sessuale e le

ronseguenze di tali ferite.

LIII.
Che nel 2018 la querelante ha ottenuto da Football Leaks, piattaforma digitale, copie di

documenti e comunicazioni tra l’accusato Cristiano Ronaldo e il suo “team” all’epoca della

loro:

1. Indagine e valutazione della querelante, dell’avvocato della querelante, del

 

Dipartimento Metropolitano della Polizia di Las Vegas, del mediatore, e di Cristiano
Ronaldo;

2. La strategia adottata e implementata per ritardare e prevenire il procedimento

giudiziario contro Cristiano Ronaldo;

3. La strategia adottata e implementata per minare la credibilita della querelante come

vittima di violenza sessuale;

4. La strategia adottata e implementata per ritardare, ridurre o cancellare la richiesta

di risarcimento danni civili della querelante;

5. Le negoziazioni prima, durante e dopo la mediazione che ha portato a un

“presunto” accordo e la non-divulgazione della violenza sessuale subita dalla querelante.

 

LIV.
Che il 25 agosto 2018, la querelante ha consegnato al Dipartimento Metropolitano della

Polizia di Las Vegas copie di documenti e comunicazioni ottenute da Football Leaks, tra

l’accusato, Cristiano Ronaldo, e il suo “team” come prova del fatto che:

1. La violenza sessuale subita dalla querelante, da parte di Cristiano Ronaldo, il 13
giugno 2009 presso il Palms Hotel and Casino, per la quale é stato rimosso il limite di
prescrizione con la denuncia della querelante per il crimine del 2009 secondo il NRS
171.180;

2. Una cospirazione ancora in atto per ostacolare e prevenire l’indagine criminale su
Cristiano Ronaldo per la violenza sessuale subita dalla querelante il 13 giugno 2009 presso

il Palms Hotel and Casino, inclusi i seguenti atti che avanzano con quella cospirazione;

3. Una fraudolenta e incorretta interpretazione dell’ obiettivo e del procedimento che

 

 

 

 

 

 

 

 

 

 

16

 
 

Case 2:19-cv-00168-JAD-CWH Document17 Filed 06/20/19 Page 63 of 83

porta a accordi per

tess

17

 

 

 

 

 

 

 

 

 
 

 

 

| — Case 2:19-cv-00168-JAD-CWH Document17 Filed 06/20/19 Page 64 of 83

la non-divulgazione, e tali accordi hanno portato la querelante a incorrere a ingenti
multe legali ed economiche qualora avesse riferito a qualcuno, inclusa la polizia,

della violenza sessuale;

4, Una diffamazione per aver falsamente e pubblicamente rilasciato dichiarazioni alla
stampa nel 2017-2018 che la querelante non era stata vittima della violenza sessuale
| compiuta da Cristiano Ronaldo e che tali affermazioni erano false; e

l richiesta che Cristiano Ronaldo e i soggetti che agiscono per conto di Cristiano Ronaldo, (il
team”) fossero messi nel registro degli indagati per cospirazione criminale per ostacolare la

iustizia, ostacolo alla giustizia, frode e diffamazione.

LV.

Come conseguenza diretta e risultato degli atti summenzionati, compiuti dall’accusato, la
querelante é stata privata del risarcimento danni per lesioni subite durante la violenza sessuale del

13 giugno 2009 compiuta da Cristiano Rondalo.

LVI.

Come conseguenza diretta e risultato degli atti summenzionati, compiuti dall’accusato, la
querelante ha riportato forti lesioni fisiche e psicologiche, e queste potrebbero essere condizioni

permanenti e disabilitanti, e per un risarcimento danni alla Querelante di $50,000.00.

LVIl.

Come conseguenza diretta e risultato degli atti summenzionati, compiuti dall’accusato, la

 

querelante ha ricevuto cure mediche e altri trattamenti per le sue lesioni e che tali servizi, cure e
trattamenti continuano e continueranno in futuro, e il risarcimento danni alla querelante eccede i

$50,000.00.
LVI

Le lesioni qui menzionate, hanno ridotto l’abilita e la capacita della querelante di svolgere attivita
come faceva prima delle azioni summenzionate, compiute dall’accusato, che é anche l’oggetto di

questa denuncia, e il risarcimento danni alla querelante eccede i $50,000.00.

27 [Tf]
fff

18

 

 
 

 

Case 2:19-cv-00168-JAD-CWH Document 17 Filed 06/20/19 Page 65 of 83

le LIX.
azioni, summenzionate, compiute dagli accusati sono state dolose, gravi, coercitive e
judolente, con l’intento di provocare lesioni alla querelante e provocando dette lesioni alla
jerelante, giustificando cosi il risarcimento danni chiesti all’accusato per un importo superiore a
10, 000.00.

LX.
, querelante dovra essere risarcita per le Spese sostenute per l’avvocato e per le spese legali di
pest causa per la richiesta di risarcimento danni fatta agli accusati.
| | LXE
| summenzionate azioni dell’accusato Cristiano Ronaldo, e di Does I-XX and Roe Corporations
I-XX (il “team”) che hanno applicato tutto cid che era possibile per sospendere le limitazioni sulla

richiesta della querelante, incluso, ma non solo quanto segue:

1. Gli accusati sono di nazionalita estera, quindi fuori dallo Stato del Nevada e degli
Stati Uniti d’America;

2. L’incapacita di intendere della querelante;

3. Gli accusati hanno e continuano a portare avanti frodi e cospirazioni per ostacolare

€ nascondere le loro attivita illegali che la querelante ha scoperto solo a meta 2017:

4. Qualsiasi limite per la prescrizione in relazione alla denuncia di violenza sessuale

é stato rimosso al momento della denuncia del fatto; e

5. Le parti hanno concordato di tiunirsi per sospendere le limitazioni alle richieste

della querelante derivanti dalla violenza sessuale del 2009.

 

PRIMO CAPO D’ IMF JTAZIONE
AGGRESSIONE

LXII.

La querelante integra ciascun paragrafo esplicato nei paragrafi I— LXI di questa denuncia come

documento pienamente dettagliato.

LXIII.

Che la violenza sessuale e sodomizzazione compiuta dall’accusato Cristiano Ronaldo sulla

querelante

19

 

 

 

tn
¥

 

 

 
 

il 13 giugno 2009 costituisce l’aggressione della querelante e di conseguenza la querelante ha

subito danni per un importo superiore a $50,000.00.

LXIV.

Che le azioni summenzionate, compiute dall’accusato sono state dolose, gravi, coercitive ¢
fraudolente, con l’intento di provocare lesioni alla querelante e provocando dette lesioni alla
querelante, giustificando cosi il risarcimento danni chiesti all’accusato per un importo superiore a
$50,000.00.

SECONDO CAPO D’IMPUTAZIONE
STRESS EMOTIVO INTENZIONALE

 

LXV.
9 La querelante integra ciascun paragrafo esplicato nei paragrafi 1- LXIV di questa

denuncia come documento pienamente dettagliato.

LXVI.

|| Che le azioni summenzionate, compiute dagli accusati e da Cristiano Ronaldo, rappresentano lo

 

|| stress emotivo inflitto intenzionalmente alla querelante, come anche:

L. La violenza sessuale e sodomizzazione del 13 giugno 2009;

2, Le continue minacce che la querelante sarebbe stata accusata di aver avuto un

rapporto sessuale consenziente per poi denunciare la violenza sessuale al fine di ottenere

soldi dall’accusato;

i 3. La frode e la cospirazione per ostacolare e nascondere la violenza sessuale del

2009, per ostacolare e prevenire il procedimento giudiziario contro Cristiano Ronaldo e le

richieste di risarcimento danni civili, e la scoperta;

 

4. Divulgazione di documenti e informazioni riguardanti la violenza sessuale del

2009, pubblicati dai giornali in Europa nel 2017-2018; e

3, Aver negato pubblicamente che Cristiano Ronaldo aveva abusato sessualmente

della querelante nel 2009 in risposta agli articoli pubblicati nel 2017-2018.

27 [TT
{If

20

 

 

Ten IN

 

 
 

 

 

Case 2:19-cv-00168-JAD-CWH Document17 Filed 06/20/19 Page 67 of 83

LXVII.

pome risultato diretto dello stress emotivo inflitto intenzionalmente, la querelante ha riportato

esioni fisiche e danni economici, per danni da oltre $50,000.

LXVIII.

Che le azioni summenzionate, compiute dall’accusato sono state dolose, gravi, coercitive e
fraudolente, con |’intento di provocare lesioni alla querelante e provocando dette lesioni alla

querelante, giustificando cosi il risarcimento danni chiesti all’accusato per un importo superiore a
$50,000.00.

TERZO CAPO D’IMPUTAZIONE
COERCIZIONE E FRODE
LXIX.

 

La querelante integra ciascun paragrafo esplicato nei paragrafi I- LXVIII di questa denuncia

| come documento pienamente dettagliato.

LXX.

L’accusato ha ripetutamente e continuamente minacciato che avrebbe pubblicamente
|| accusato la querelante di aver consentito al rapporto sessuale con |’accusato, per poi poterlo

|| accusare di violenza sessuale ed estorcere soldi all’accusato.

LXXI.

La querelante aveva ragione di credere che |l’accusato avrebbe tenuto fede alle minacce fatte
qualora lei non avesse accettato l’accordo di patteggiamento dell’accusato sulla denuncia di
violenza sessuale.

LXXII.
L’accusato e il suo “team” hanno falsamente presentato |’obiettivo delle negoziazioni, mediazione
e accordo di patteggiamento per raggiungere l’accordo sul risarcimento per le lesioni che ha subito

la querelante durante la violenza sessuale del 13 giugno 2009 compiuta da Cristiano Ronaldo.

LXXIII.
Gli accusati hanno falsamente riferito che il patteggiamento avrebbe precluso ogni comunicazione
e cooperazione da parte della querelante con il dipartimento di polizia per le indagini criminali

riguardo alla violenza sessuale che lei ha subito da Cristiano Ronaldo il 13 giugno 2009 presso il

Palm Hotel and Casino, e

21

 

 
 

Case 2:19-cv-00168-JAD-CWH Document 17 Filed 06/20/19 Page 68 of 83

jalora una delle persone vicine a lei, dovessero farlo lei riporterebbe gravi difficolta economiche

conseguenze legali.
LXXIV.

alle circostanze riguardanti le negoziazioni e la mediazione, la querelante, per quanto capace di
tio, ha creduto che il processo che ha portato all’accordo e¢ al patteggiamento e alla non-
Ipc fossero legali.
| LXXV.

querelante ha sottoscritto un accordo con il quale patteggiava la denuncia nei confronti
ll’accusato per la violenza sessuale del 13 giugno 2009 in cambio del pagamento di $375,000, e

ella non-divulgazione della violenza sessuale.

LXXVI.

Che il “team” ha riferito di aver raggiunto l’obiettivo alla base della loro cospirazione per
ostacolare e prevenire l’indagine criminale e il procedimento giudiziario contro Cristiano Rinaldo,
come scritto:

Alla fine, data la tipologia di richieste fatte da MK [la querelante] in questo

caso, secondo noi siamo riusciti a ottenere un accordo molto favorevole con

il quale si avra la rinuncia a qualsiasi e ognuna richiesta di risarcimento danni

civili e MK [la querelante] ha scelto di non procedere con una causa
giudiziaria che avrebbe portato Topher [Cristiano Ronaldo] in prigione con

una condanna all’ergastolo per violenza sessuale (o con effetto catastrofico

 

del non poter pit viaggiare negli USA per giocare), ma che scongiura anche
l’impatto devastante che tali richieste avrebbero sulla sua reputazione
personale e professionale, sugli incarichi e opportunita professionali. Non
saremmo riusciti a persuadere MK (la querelante), il suo avvocato o il

mediatore della debolezza delle richieste di MK 0 della forza della difesa di

 

Topher [Cristiano Ronaldo] se non fosse stato per l’inestimabile lavoro che é
Stato fatto su questo caso, che non solo é da reputare utile e parte integrativa
si fini della mediazione e dell’accordo, ma anche necessario per il caso in se,
, al fine di proteggere Topher [Cristiano Ronaldo] personalmente e
professionalmente, nella massima misura consentita dalla legge, che MK [la
querelante] abbia o no deciso di procedere con le sue richieste. A tal fine,
: siamo riusciti, e ora che sembra che siamo riusciti a persuadere MK [la

querelante]

 

22

 

 
 

ee

i

Case 2:19-cv-00168-JAD-CWH Document 17 Filed 06/20/19 Page 69 of 83

e Trammel [avvocato della querelante] della nostra posizione riguardo
all’accordo materiale, politica della privacy e le tasse connesse, possiamo

affermare che saremo in grado di chiudere questo caso a breve.

LXXVII.

La rappresentazione degli accusati riguardo all’obiettivo del processo che ha portato

all’accordo di patteggiamento era falsa, e fatta come cospirazione per:

ls Ostacolare l’indagine criminale e il procedimento giudiziario contro Cristiano
Ronaldo per violenza sessuale nascondendo e eliminando le prove della querelante di quel
crimine; e

2. Quindi hanno interferito, ridotto o cancellato la richiesta di risarcimento danni

civili da parte della querelante, derivanti dalla summenzionata violenza sessuale.

LXXVIII.

La falsa dichiarazione degli accusati in merito al procedimento e all’accordo di

patteggiamento ha reso l’accordo nullo secondo la legge.

LXXIx.
L’occultamento del crimine o delle prove collegate, e l’ostacolamento di un’indagine
criminale e procedimento giudiziario per un crimine in cambio di soldi sono da ritenersi
crimini, rendendo cosi il patteggiamento e¢ l’accordo di non-divulgazione illegali e nulli

secondo la legge.

LXXX.

La querelante non ha scoperto le summenzionate false dichiarazioni degli accusati riguardo
al procedimento e all’accordo di patteggiamento prima della meta del 2017, quando la
querelante si é rivolta a un legale per chiedere consigli sugli articoli pubblicati in Europa,
nei quali venivano discussi i casi di presunte violenze sessuali compiute da Cristiano

Ronaldo, inclusa la violenza sessuale subita da lei nel 2009.

LXXXI.

La querelante ha scoperto delle azioni illecite e fraudolenti degli accusati e cid ha portato

la querelante ha soffrire di stress emotivo e un peggioramento delle forti lesioni
23
Case 2:19-cv-00168-JAD-CWH Document 17 Filed 06/20/19 Page 70 of 83

psicologiche causate dalla violenza sessuale del 13 giugno 2009, per un risarcimento danni

a suo favore per l’importo di oltre $50,000.

 

 

 

24

 

 
 

Case 2:19-cv-00168-JAD-CWH Document 17 Filed 06/20/19 Page 71 of 83

rae ee LXXXI.
Come conseguenza diretta e risultato degli atti summenzionati della cospirazione
dell’accusato, frode e coercizione, la querelante é stata privata del risarcimento danni per
le lesioni subite durante la violenza sessuale il 13 giugno 2009, compiuta da Cristiano
Ronaldo, un risarcimento danni a favore di lei per l’importo di oltre $50,000.
LXXXIil.
the le azioni summenzionate, compiute dall’accusato, sono state dolose, gravi, coercitive e
raudolente, fatte con l’intento di provocare lesioni alla querelante e provocando dette lesioni alla
querelante, giustificando cosi il risarcimento danni chiesti all’accusato per un importo superiore a
$50,000.00.

QUARTO CAPO D’IMPUTAZIONE
ABUSO DI UNA PERSONA VULNERABILE
LXXXIV.

La querelante integra ciascun paragrafo esplicato nei paragrafi LLXXXUI di questa
denuncia come documento pienamente dettagliato.

LXXXV.

La querelante, Kathryn Mayorga é, in ogni situazione menzionata, ed é stata “una persona
vulnerabile” in accordo con NRS 200.5092(8).

LXXXVI.

Le summenzionate azioni dell’accusato Cristiano Ronaldo e del suo “team” costituiscono l’abuso

 

 

 

e lo sfruttamento di una persona vulnerabile come definito da NRS 200.5092(2)(a) e(c), eNRS
200.5092(3)(a), ed é da ritenersi causa diretta e immediata delle lesioni fisiche ed economiche, un

risarcimento per l’importo Superiore a $50,000.

LXXXVII.
Che le azioni summenzionate, compiute dall’accusato sono state dolose, gravi, coercitive e
fraudolente, fatte con l’intento di provocare lesioni alla querelante e provocando dette lesioni alla
querelante, giustificando cosi il risarcimento danni chiesti all’accusato per un importo superiore a
$50,000.00.

 

27 Mtl
‘tl
25

 

 
Case 2:19-cv-00168-JAD-CWH Document17 Filed 06/20/19 Page 72 of 83

_., .QUINTO CAPO D’IMPUTAZIONE
- RACKET E COSPIRAZIONE CIVILE

LXXXVIIL.
a querelante integra ciascun paragrafo esplicato nei paragrafi I-LXXXVII di questa denuncia
ome documento pienamente dettagliato.

LXXXIX.
accusato Cristiano Ronaldo e il suo “team” si sono uniti facendo Squadra per mettere in atto
zioni di racket e cospirazione civile.
XC,
Al fine di far avanzare la loro squadra, gli accusati hanno dato inizio alle seguenti azioni di racket
come definite da NRS 207.360(6) (violenza sessuale) e (10)(estorsione per forzare la querelante
a partecipare alle loro macchinazioni), per ostacolare |’indagine criminale e il procedimento
giudiziario contro Cristiano Ronaldo per violenza sessuale sulla querelante il 13 giugno 2009 e
quindi di interferire, ridurre o cancellare la richiesta di risarcimento per danni civili, della

querelante, che ne derivano.

XC.
Le attivita di racket e cospirazione civile dei summenzionati accusati hanno causato:

Li II ritardo, o scongiurato l’indagine criminale e il procedimento giudiziario contro

 

Cristiano Ronaldo per la violenza sessuale sulla querelante il 13 giugno 2009;

2. II ritardo, e hanno impedito alla Querelante di ricevere il risarcimento danni per

lesioni subite durante la violenza sessuale il 13 giugno 2009, un risarcimento per Pimporto

superiore a $50,000; e

a. Aggravati e continui disturbi da stress emotivo della querelante, un risarcimento

i per l’importo superiore a $50,000.

| XCI.
'

i

{

!

Che secondo la NRS 207.470 gli accusati sono da ritenere responsabili, nei confronti della
querelante, tre volte i danni subiti dalla querelante e il pagamento delle spese per l’avvocato e i

costi di questa denuncia.

allog 9 o///

 

26

 

 
~ documento pienamente dettagliato.

Case 2:19-cv-00168-JAD-CWH Document 17 Filed 06/20/19 Page 73 of 83

XCIL.

tat
te rns

Che le azioni summenzionate, compiute dall’accusato sono state dolose, gravi, coercitive e
fraudolente, fatte con l’intento di provocare lesioni alla querelante e provocando dette lesioni alla
querelante, giustificando cosi il risarcimento danni chiesti all’accusato per un importo superiore a
$50,000.00.

SESTO CAPO D’IMPUTAZIONE

DIFFAMAZIONE
XCIIL

a querelante integra ciascun paragrafo esplicato nei paragrafi I a XCII di questa denuncia come

XCIV.

Nel 2017 sono stati pubblicati degli articoli che facevano riferimento a e citavano documenti e

comunicazioni, che erano di proprieta esclusiva e sotto il controllo di Cristiano Ronaldo e del suo

 

te oe

 

 

 

“team”, riguardo alla violenza sessuale sulla querelante, e all’epoca delle indagini dell’accusato
sulla querelante nel 2009 e il processo che ha portato all’accordo per il patteggiamento del 2010.
XCV.

Questi articoli del 2017 contengono informazioni sufficienti per identificare la querelante, e la
querelante € venuta a conoscenza di questi articoli da terze parti che l’avevano identificata
attraverso le informazioni ivi contenute.

XCVI.

Nel 2017 e 2018 Cristiano Ronaldo, e i soggetti che agiscono a suo nome, per portare avanti la
cospirazione per ostacolare e prevenire la divulgazione della violenza sessuale del 2009, il
procedimento giudiziario contro Cristiano Ronaldo e della tichiesta di risarcimento per danni
civili, hanno pubblicato risposte a questi articoli e falsamente negato che la violenza sessuale sulla
querelante fosse stata compiuta da Cristiano Ronaldo, e hanno falsamente definito la violenza
sessuale sulla querelante come:

1. Finzione giornalistica,
2. Non vero e falso, e
3. Contenente affermazioni non imputabili e infondate.

27

 

 

 

 

 

 
pammnateadia ache

XCIX.

| La pubblicazione delle dichiarazioni false e diffamatorie fatte dagli accusati, riguardo alla

| querelante, quindi l’imposizione di pagare il risarcimento danni alla querelante per l’importo di

|| oltre $50,000 é giustificata.

La querelante integra ciascun paragrafo esplicato nei paragrafi I a C di questa denuncia come

Case 2:19-cv-00168-JAD-CWH Document 17 Filed 06/20/19 Page 74 of 83 -

XCVII.

a pubblicazione di dichiarazioni false, rese dall’accusato, ha leso la reputazione della querelante,

“ase

*raggiato terze persone a essere associate é lei, e la querelante si é vista accusare di aver compiuto

a crimine, di disonesta e di comportamento immorale.

XCVIII.

Jueste dichiarazioni false e diffamatorie sono state pubblicate dagli accusati, con malizia, dato che

fapevano che queste dichiarazioni erano false, con totale indifferenza per la verita.

Come risultato diretto della pubblicazione delle dichiarazioni false e diffamatorie, rese con
malizia, la querelante é stata messa in ridicolo e cid é stato fonte di imbarazzo per lei, poiché é
stata lesa professionalmente ¢ personalmente, e ha riportato disturbi da stress emotivo, alla

querelante spetta un risarcimento per l’importo superiore a $50,000.
Cc

querelante, sono state rese con malizia, con l’intento di ferire la querelante e hanno ferito la

SETTIMO CAPO D’IMPUTAZIONE
ABUSO DEL PROCEDIMENTO
Cl.

 

| ee pienamente dettagliato.

 

 

Ci.

La <isoluzione alternativa delle controversie, inclusa la mediazione, fa parte dei procedimenti

riconosciuti e protetti dallo statuto del Nevada.

27 //f
//1

28

 

 
 

a — je

| € falsamente accusato la querelante di aver avuto un rapporto sessuale consenziente al fine di poter

Case 2:19-cv-00168-JAD-CWH Document17 Filed 06/20/19 Page 75 of 83

CL.

‘accusato ha accettato di partecipare alla risoluzione alternativa della controversia tramite
ediazione per cercare di trovare un accordo sulla richiesta di risarcimento danni civili chiesti dalla
uerelante per le lesioni subite durante la violenza sessuale compiuta da Cristiano Ronaldo il 13
iugno 2009,
CIV.

a partecipazione degli accusati alla risoluzione alternativa della disputa attraverso la mediazione
iveva come ulteriore obiettivo il perpetrare della cospirazione per ostacolare l’indagine criminale
: il procedimento giudiziario contro Cristiano Ronaldo per violenza sessuale, nascondendo e
facendo sparire le prove, della querelante, inerenti a quel crimine e quindi di interferire, ridurre o
ancellare la richiesta di risarcimento danni civili fatta dalla querelante per la summenzionata

iolenza sessuale.
CV.

Gli accusati hanno deliberatamente e intenzionalmente, minacciato che avrebbero pubblicamente

accusare Cristiano Ronaldo di violenza sessuale per ottenere dei soldi per forzare la querelante a
partecipare nel procedimento.

CVI.
Gli accusati hanno deliberatamente e intenzionalmente accusato la querelante di essersi inventata
le informazioni sulle circostanze della violenza sessuale, per forzarla a partecipare al
procedimento di mediazione, hanno minato la sua credibilita durante la mediazione e forzato la

querelante ad accettare l’accordo di patteggiamento e la non-divulgazione.

CVI.

Gli accusati hanno deliberatamente e intenzionalmente escluso la famiglia della querelante dalla
mediazione per toglierle il supporto emotivo e consigli, per ferire ulteriormente la querelante a
livello emotivo e metterla, ingiustamente, in una posizione di svantaggio durante la mediazione e

forzarla ad accettare l’accordo per il patteggiamento e la non-divulgazione.

CVIII.

Gli accusati sapevano che la querelante aveva subito forti lesioni psicologiche a causa della
violenza sessuale e hanno osservato i disturbj comportamentali della querelante durante la

mediazione, sapevano o avrebbero dovuto sapere che la querelante era incapace o riportava una

 

disabilita che comprometteva la sua

29

 

 
 

ig
f.
e
f
é
f

24
25
26
27
28

Case 2:19-cv-00168-JAD-CWH Document 17 Filed 06/20/19 Page 76 of 83

sapacita di partecipare alla miediazione e non hanno fatto niente per far valutare le condizioni della
querelante, aiutarla o nominare un rappresentante personale che potesse rappresentare gli interessi
della querelante al fine di avere la certezza che l’accordo di mediazione fosse basato sul mutuo

consenso delle parti o approvato dal tribunale.

| CIXx.

Senza tenere conto dell’acuta condizione emotiva della querelante e dei disturbi comportamentali
avuti durante la mediazione, e sapendo che la querelante era incapace di intendere o che aveva una
disabilita che comprometteva la sua capacita, gli accusati hanno cosi ottenuto l’accordo della
querelante sul documento che poi hanno descritto come accordo di patteggiamento incompleto e
criptico, e quindi hanno continuato le “presunte” negoziazioni per ottenere un “accordo finale” sul

presunto patteggiamento e la non-divulgazione della violenza sessuale del 2009.

CX,

Le summenzionate azioni degli accusati costituiscono l’abuso del procedimento, e, come diretta

conseguenza, la querelante ha subito:

1. Forte stress emotivo e i danni ammontano a oltre $50,000.

2: Perdita del risarcimento danni per le lesioni della violenza sessuale subita il 13

giugno 2009 e i danni ammontano a oltre $50,000.00

CXI.
Che le azioni summenzionate, compiute dagli accusati, sono state dolose, fraudolente, coercitive e
oppressive, con |’intento di provocare lesioni alla querelante e provocando dette lesioni alla
querelante, giustificando cos! il risarcimento danni chiesti all’accusato per un importo superiore a
$50,000.00.
/T/

fy

//1

///

//1

fit

30

 

 
 

Case 2:19-cv-00168-JAD-CWH Document 17 Filed 06/20/19 Page 77 of 83

"8 .. QETAVO CAPO D’IMPUTAZIONE
DICHIARAZIONI RESE

(DICHIARAZIONE CHE L’ACCORDO DI PATTEGGIAMENTO E DI NON-
DIVULGAZIONE E’? NULLO O ANNULLABILE SULLA BASE
DELL’INCAPACITA’, INFLUENZA INDEBITA, COERCIZIONE E/O FRODE)

CXII.

a querelante integra ciascun paragrafo esplicato nei paragrafi I a CXI di questa denuncia come

locumento pienamente dettagliato.
CX.

Secondo la NRS 30.040 la querelante chiede di determinare la validita dell’accordo di

| patteggiamento e non-divulgazione del 2010.

CXIV.

La querelante afferma che era incapace e non era in grado di sottoscrivere un accordo di
patteggiamento e non-divulgazione per la violenza sessuale del 2009, rendendolo nullo e
annullabile.

CXV.

La querelante afferma che gli accusati hanno esercitato indebita influenza e coercizione per
ottenere da lei un accordo di patteggiamento e non-divulgazione per la violenza sessuale del 2009,
rendendolo nullo o annullabile.

CXVI.

La querelante afferma che gli accusati hanno commesso frode al fine di ottenere da lei l’accordo
di patteggiamento e la non-divulgazione per la violenza sessuale del 2009, rendendolo nullo o

annullabile.
CXVII.

La querelante afferma che l’accordo di patteggiamento e non-divulgazione della violenza sessuale

del 2009 era stato concluso per scopi illegali e criminali, rendendolo nullo o annullabile.

CXVIII.

Sulla base delle azioni summenzionate degli accusati, la querelante chiede al tribunale di emettere

sentenza e rendere nullo e inapplicabile l’accordo di patteggiamento e non-divulgazione per la

violenza sessuale del 2009.

31

 

 
 

Case 2:19-cv-00168-JAD-CWH Document 17 Filed 06/20/19 Page 78 of 83

*. NONO CAPO D°IMPUTAZIONE
DICHIARAZIONI RESE

4 (DICHIARAZIONE CHE LA QUERELANTE E’ ESONERATA DAGLI
ADEMPIMENTI IMPOSTI DALL’?ACCORDO DI PATTEGGIAMENTO E NON-
DIVULGAZIONE DATE LE INFRAZIONI DELL’ACCUSATO)

CXIX.

La querelante integra i paragrafi I a CXVIII di questa denuncia come documento pienamente
dettagliato.

CXX.
In alternativa, secondo la NRS 30.040 la querelante chiede la dichiarazione riguardo ai suoi

obblighi indicati nell’accordo di patteggiamento e non-divulgazione del 2010.

CXXI.

Il termine materiale dell’accordo era che Cristiano Ronaldo avrebbe dovuto leggere

personalmente la lettera.
CXXII.

Il termine materiale dell’accordo presupponeva che gli accusati avrebbero mantenuto la massima
segretezza sulle informazioni e i documenti collegati alla violenza sessuale del 2009 e anche

sull’accordo di patteggiamento e non-divulgazione.

t CXXIII.

Gli accusati hanno materialmente violato questo accordo perché non sono stati in grado di
mantenere la massima segretezza sulle informazioni e i documenti collegati alla violenza sessuale
del 2009, e anche sull’accordo di patteggiamento e non-divulgazione, e il risultato é stato la
pubblicazione degli articoli in Europa nel 2017 in relazione alla violenza sessuale subita dalla
|| querelante.

\4 CXXIV.

Gli accusati hanno materialmente violato questo accordo perché non hanno letto la lettera della
querelante.

16 CXXV.

Gli accusati hanno materialmente violato questo accordo perché hanno fatto delle dichiarazioni

pubbliche riguardo

32

 

 

 
 

Case 2:19-cv-00168-JAD-CWH Document17 Filed 06/20/19 Page 79 of 83

otes ie

lla violenza sessuale nel 2017-2018. 2

CXXVI.
a querelante afferma che la violazione materiale di questo accordo da parte degli accusati, non

ssendo riusciti a mantenere la massima segretezza delle informazioni e dei documenti collegati
lla violenza sessuale e all’accordo di patteggiamento e non-divulgazione, il fatto che Cristiano
tonaldo si sia rifiutato di leggere la lettera della querelante, esonera la querelante da qualsiasi

»bbligo di rispettare i termini indicati nell’accordo di patteggiamento e non-divulgazione della

violenza sessuale subita dalla querelante.

CXXVIL.
Sulla base delle azioni, summenzionate, dell’accusato, la querelante chiede al tribunale di emettere

sentenza dichiarando la violazione dell’accordo di patteggiamento e non-divulgazione, esonerare

la querelante da qualsiasi obbligo di rispettare i termini indicati nell’accordo di patteggiamento e

non-divulgazione della violenza sessuale subita dalla querelante nel 2009.

DECIMO CAPO D’IMPUTAZIONE
NEGLIGENZA
CXXVIII.
La querelante integra i paragrafi I a CXXVI di questa denuncia come documento pienamente

dettagliato.
CXXIX.

Gli accusati si erano impegnati, con l’accordo di patteggiamento e non-divulgazione della

violenza sessuale, di mantenere la massima segretezza sulle informazioni e documenti collegati

alla violenza sessuale subita dalla querelante nel 2009.

CXXX.

L’accusato ¢ stato negligente nella custodia delle informazioni e dei documenti collegati alla
violenza sessuale sulla querelante, di conseguenza, le informazioni e i documenti sulla violenza

sessuale subita dalla querelante nel 2009 sono state rese di pubblico dominio.

CXXXI.
Come conseguenza della negligenza dell’accusato, la querelante ha subito un forte stress emotivo,

e il risarcimento danni ammonta a oltre

a2
 

 

17
18
19

20
28

Case 2:19-cv-00168-JAD-CWH Document 17 Filed 06/20/19 Page 80 of 83

‘50,000.

UNDICESIMO CAPO D’IMPUTAZIONE
VIOLAZIONE DEL CONTRATTO

CXXXII.
La querelante integra i paragrafi I a CXXX] di questa denuncia come

documento pienamente dettagliato.

CXXXIII.
In alternativa, le summenzionate azioni degli accusati hanno portato alla violazione dell’accordo

di patteggiamento e non-divulgazione avendo reso note al pubblico le informazioni e i documenti

collegati alla violenza sessuale sulla querelante e non aver letto la lettera della querelante.

CXXXIV.

La querelante ha compromesso i danni subiti nel 2009 per la violenza sessuale in cambio

dell’accordo di patteggiamento e non-divulgazione.

CXXXV.

La querelante ha accettato di non chiedere i danni effettivi subiti in cambio dell’accordo di
patteggiamento e non-divulgazione quindi ponendo limitazioni sulle richieste derivanti dalla

violenza sessuale del 2009.
CXXXVI.

Come conseguenza diretta della violazione materiale, da parte degli accusati, dell’accordo di

patteggiamento e non-divulgazione, la querelante ¢ esonerata dalle obbligazioni ivi contenute.

CXXXVIL.
Come conseguenza diretta della violazione materiale, da parte degli accusati, dell’accordo di
patteggiamento e non-divulgazione, la querelante ha subito danni che equivalgono ai danni non
risarciti nel 2009 per violenza sessuale compiuta dall’accusato Cristiano Ronaldo, un importo

superiore a $50,000.

a7 ///
hdd

34
Case 2:19-cv-00168-JAD-CWH Document 17 Filed 06/20/19 Page 81 of 83

he A.) OXXXVIEL
lla querelante spetta il risarcimento per le spese sostenute per l’avvocato e i costi di questa

ausa che ha intentato per ottenere il risarcimento danni dagli accusati.

 

ISTANZA DI RISARCIMENTO

CON LA QUALE, la querelante ha il diritto di rettificare la denuncia prima o dopo il processo
per questa questione, si emette istanza di risarcimento contro gli accusati come segue:

L. Danni generali per un importo superiore a $50,000;
2. Danni speciali per un importo superiore a 50,000;
3. Danni punitivi per un importo superiore a $50,000;

; 4. Sanzioni Legali per un importo superiore a $50,000;
5.

Dichiarazione dei diritti come su indicato;

6. Spese per l’avvocato e per la causa;

7. Interessi secondo i tassi previsti;

8. II Tribunale ritiene tutto cid indicato come ragionevole.
4 Settembre 2018

7

: / ' .
, | El } le

  

y Ls Me
9 LEST: £ MARK $ OVALL, ESQ.

Nevada Bar No. 2 66

10 ROSS H. MOYNI AN, ESQ.
Nevada Bar No. 11848

1 LARISSA DROHOBYZCER
Nevada Bar No. 12316

2 2301 Palomino Lane
Las Vegas, Nevada 89107

23 Attorneys for Plaintiff

24

25

26

27

28

31

 
 

Case 2:19-cv-00168-JAD-CWH Document17 Filed 06/20/19 Page 82 of 83

STATO DEL NEVADA ™ )
CONTEA DI CLARK )

KATHERINE MAYORGA, dopo il solenne giuramento, secondo la legge, depone e

dice:
Di aver letto la DENUNCIA VERIFICATA e che conosce il suo contenuto; che la stessa

corrisponde al vero al meglio delle sue conoscenze, o al meglio delle informazioni in suo

Possesso, € per quanto riguarda la questione, la reputa vera.

i (

} " * Eseguito il 18 settembre 2018
\

 

Xho. E MAYORGA

Sottoscritto e giurato di fronte a me

il 18 settembre 2018.

    

County and State
-CWH
Case 2:19-cv-00168-JAD-CW

 

C

UNEE
Corte d'Appelio
TORINO

del 06-08.19
Jestinatar; atto = 41
CITAZIONE

URGENTE
Zona Notif. B4¢

*Pecifica Atto (chir g }

iritti 3,87
tasferte 612
Totale 9.99
@ Part 0.61
’ Tatale 10.60
32. Post - oO 000
Otale Atto-€ 10.60

*agam MCdo virtuale
3888 10%. Diy 913/57

TT

232

<9 390 10 345 299

Gegf coo
